TABLE OF CONTENTS



Exhibit 10.37
Below is a list of omitted schedules from the Investment and Share Purchase
Agreement dated November 18, 2009, by and among Willis Europe BV, Astorg
Partners, Soleil, Alcee, the Lucas family shareholders, the Gras family
shareholders, key managers of Gras Savoye & Cie and other minority shareholders
of Gras Savoye. The Company agrees to furnish supplementally a copy of any of
these omitted schedules to the SEC upon request.

     
Schedule P1:
  List of the Lucas Shareholders  
Schedule P2:
  List of the Gras Shareholders  
Schedule P3:
  List of the Other Shareholders  
Schedule (C):
  Allocation of the Target Shares among the Original Sellers  
Schedule (D):
  Chart of the Group Companies  
Schedule 1:
  Terms and Conditions of Newco Shares  
Schedule 3.2:
  Allocation of the newly issued Newco 3 Shares and Convertible Bonds among
Mincos  
Schedule 3.3:
  Allocation of the newly issued Newco 2 Shares among Mancos  
Schedule 3.4:
  Allocation of the newly issued Newco 1D Shares and Convertible Bonds among
Gras Shareholders  
Schedule 4.2(a):
  Allocation among the Rollover Family Sellers of Target Shares contributed to
Lucas Luxco  
Schedule 4.2(d):
  Allocation of the newly issued Newco Class 1C and Convertible Bonds  
Schedule 4.4:
  Allocation among the Family Bonds Subscribers of the sold Target Shares and
the issued Bonds  
Schedule 5.1:
  Financing Term Sheets  
Schedule 5.5(a):
  Corporate structure after Closing  
Schedule 5.5(b):
  Allocation of securities issued by Newco  
Schedule 5.5(c):
  Draft funds flow statement  
Schedule 5.6:
  New Target’s By - laws  
Schedule 6.1:
  Allocation of the Target Shares to be sold  
Schedule 6.3(a):
  Form of Instrument of Adherence  
Schedule 6.3(b):
  Form of Instrument of Adherence to be executed by an agent appointed pursuant
to Article 389 - 3 of the French Civil Code (Code civil)  
Schedule 6.4:
  Soultes  
Schedule 8.4:
  Shareholders’ Agreement  
Schedule 10.1:
  Form of Put and Call Options Agreement  
Schedule 10.2:
  Management Package  
Schedule 10.3:
  Willis Gras Savoye Ré Agreement  
Schedule 12:
  List of responsible managerial employees  
Schedule 12.1:
  Exceptions to Section 12.1  
Schedule 12.2:
  Exceptions to Section 12.2

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



November 18, 2009

     
(1)
  Astorg Partners  
(2)
  Funds managed by Astorg Partners;  
(3)
  Soleil  
(4)
  Alcee  
(5)
  Willis Europe B.V.  
(6)
  Each of the other Sellers identified herein.  
(7)
  Maera  
(8)
  Mr. Pierre Simon; and  
(9)
  PRPHI

 
 
INVESTMENT AND SHARE PURCHASE
AGREEMENT
 
 
with respect to Gras Savoye & Cie

 



--------------------------------------------------------------------------------



 



CONTENTS

          SECTION     PAGE
1. Interpretation
    11  
1.1 Definitions
    11  
1.2 Principles of Interpretation
    19  
2. Treatment of the Existing Shareholders’ Agreements
    20  
2.1 Undertakings of the Sellers
    20  
2.2 Termination of the Existing Shareholders’ Agreements
    20  
3. Cash Contributions to Newco
    21  
3.1 Newco Class 1B Shares and Convertible Bonds Subscriptions by the PE Fund
    21  
3.2 Newco Class 3 Shares and Convertible Bonds Subscriptions by Mincos
    21  
3.3 Newco Class 2 Shares with Warrants attached Subscriptions by Mancos
    22  
3.4 Newco Class 1D Shares and Convertible Bonds Subscriptions by Financière
Natelpau
    22  
4. Investment by contribution or compensation
    23  
4.1 Contribution of Willis Europe
    23  
4.2 Contribution of the Rollover Family Sellers
    23  
4.3 Contribution of Manco 1
    24  
4.4 Subscription of Bonds by Willis Europe and the Family Bonds Subscribers
    25  
5. Pre - Closing Actions
    27  
5.1 Senior Bank Financing
    27  
5.2 Independent Appraisers
    27  
5.3 Contribution Agreements
    28  
5.4 Newco Corporate Proceedings
    28  
5.5 Newco Securities on the Closing Date
    29  
5.6 Conversion of the Target into a société par actions simplifiée
    30  
6. Sale and purchase of Target Shares
    30  
6.1 Sale and purchase of Target Shares
    30  
6.2 Purchase Price
    31  
6.3 Permitted Transfers
    31  
6.4 Soultes
    32  
7. Conditions Precedent to Closing
    32  
7.1 Conditions Precedent to the obligations of all Parties
    32  
7.2 Condition Precedent to the obligations of the PE Fund, Newco and Bidco
    33  
7.3 Condition Precedent to the obligations of the Sellers
    33  



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          SECTION     PAGE
7.4 Responsibility for Satisfaction
    33  
7.5 Satisfaction or Non Satisfaction
    33  
7.6 Transfer of Ownership
    34  
8. Closing
    34  
8.1 Date and Place of Closing
    34  
8.2 Payment of the Purchase Price
    34  
8.3 Closing Deliveries
    35  
8.4 Execution of the Shareholders’ Agreement
    36  
8.5 Matters at the Closing
    36  
9. Pre-Closing Matters
    37  
9.1 Preliminary Information
    37  
9.2 Conduct of Business
    37  
9.3 Access to Group Companies
    39  
9.4 Minority Shares
    39  
10. Additional Agreements
    39  
10.1 Stock Options
    39  
10.2 Management package
    40  
10.3 Willis Gras Savoye Ré
    41  
11. Representations of the PE Fund
    41  
11.1 Organization; Authority and Validity
    41  
11.2 Newco and Bidco
    41  
11.3 No Conflict
    42  
11.4 Governmental Authorizations, Consent
    42  
11.5 Acknowledgements
    42  
12. Representations of the Sellers
    43  
12.1 General representations by each Seller individually
    43  
12.2 Additional representations by the Sellers on a several basis
    45  
13. Indemnification by the Sellers
    46  
13.1 Indemnification of Bidco
    46  
13.2 Maximum liability
    46  
13.3 Time Limitation — Conduct of claims — Mitigation
    46  
14. Termination
    47  
14.1 Termination Causes
    47  
14.2 Effect of Termination
    48  
15. Confidentiality
    48  
15.1 Public Announcements
    48  
15.2 Non-Disclosure
    48  
16. Miscellaneous
    49  
16.1 Further Actions
    49  
16.2 Families’ Agents
    49  
16.3 Notices and Communications
    51  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          SECTION     PAGE
16.4 Costs and Expenses
    54  
16.5 Absence of Third - Party Rights — Assignment
    54  
16.6 Entire Agreement
    55  
16.7 Waivers and Amendments
    55  
16.8 Severability
    55  
16.9 Governing Law and Disputes
    55  
16.10 Number of Original Copies
    55  
List of Schedules
    59  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



INVESTMENT AND SHARE PURCHASE AGREEMENT
THIS INVESTMENT AND SHARE PURCHASE AGREEMENT (this “Agreement”) is entered into
as of November 18, 2009, by and between:

(1)   Astorg Partners, a company (société par actions simplifiée) organized
under the Laws of France, having a share capital of €675,000 and its registered
office at 68, rue du Faubourg Saint-Honoré, 75008 Paris, France, registered with
the French Registry of Commerce and Companies under number 419 838 545 R.C.S.
Paris (hereinafter referred to as “PE Company”), represented by Mr. Xavier
Moreno, duly authorized for the purposes hereof, and acting as the management
company (société de gestion) for and on behalf of the following “fonds commun de
placement à risques” (hereinafter referred to as the “PE Fund”): Astorg IV FCPR;
  (2)   Soleil, a company (société par actions simplifiée) organized under the
Laws of France, having a share capital of €10,000 and its registered office at
120, avenue Charles de Gaulle, 92200 Neuilly-sur-Seine, France, registered with
the French Registry of Commerce and Companies under number 515 061 141 R.C.S.
Nanterre, represented by Mr. Christian Couturier, duly authorized for the
purposes hereof (hereinafter referred to as “Newco”);   (3)   Alcee, a company
(société par actions simplifiée) organized under the Laws of France, having a
share capital of €5,000 and its registered office at 120, avenue Charles de
Gaulle, 92200 Neuilly-sur-Seine, France, registered with the French Registry of
Commerce and Companies under number 517 842 811 R.C.S. Nanterre, represented by
Mr. Christian Couturier, duly authorized for the purposes hereof (hereinafter
referred to as “Bidco”);   (4)   Willis Europe B.V., a limited company organized
under the Laws of the Netherlands, having its registered office at Marten
Messweg 51, 3068 AV Rotterdam, The Netherlands and a mailing address at 51 Lime
Street, London EC3M 7DQ, United Kingdom, represented by Miss Sarah Turvill,
(hereinafter referred to as “Willis Europe”);   (5)   Mr. Patrick Lucas, a
French citizen, born on 6 March 1939, at Paris (75016), residing at 1, avenue
Emile Acollas, 75007 Paris, France, hereinafter referred to as “Mr. Lucas”;  
(6)   Each of the Persons identified in Schedule P1 hereto (hereinafter
collectively referred to, together with Mr. Lucas, as the “Lucas Shareholders”,
acting severally but not jointly (conjointement mais non solidairement)) and
represented by Mr. Lucas, duly authorized for the purpose hereof;   (7)  
Mr. Emmanuel Gras, a French citizen, born on 4 August 1934, at Marcq-en-Baroeul
(59), residing at 1B, rue de la Festingue, B7730 Nechin, Belgium, hereinafter
referred to as “Mr. Gras”, acting both for himself and for Financière Natelpau
as defined below;

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(8)   Each of the Persons identified in Schedule P2 hereto (hereinafter
collectively referred to, together with Mr. Gras, as the “Gras Shareholders”,
acting severally but not jointly (conjointement mais non solidairement)) and
represented by Mr. Gras, duly authorized for the purpose hereof;   (9)  
Mr. Daniel Naftalski, a French citizen, born on 30 October 1941, at Toulouse
(31), residing at 36, avenue Duquesne, 75007 Paris, France, represented by
Mr. Lucas, duly authorized for the purpose hereof, hereinafter referred to as
“Mr. Naftalski”;   (10)   Each of the Persons identified in Schedule P3 hereto
(hereinafter collectively referred to, together with Mr. Naftalski, as the
“Other Shareholders”, acting severally but not jointly (conjointement mais non
solidairement)) and represented by Mr. Lucas, duly authorized for the purpose
hereof;       The Lucas Shareholders, the Gras Shareholders and the Other
Shareholders, acting severally but not jointly (conjointement mais non
solidairement), are hereinafter referred to collectively as the “Original Family
Sellers” and individually as an “Original Family Seller”;       Willis Europe
and the Original Family Sellers, acting severally but not jointly (conjointement
mais non solidairement), are hereinafter referred to collectively as the
“Original Sellers” and individually as an “Original Seller”;   (11)   Maera, a
company (société anonyme) organized under the Laws of Luxembourg, having a share
capital of €4,606,093 and its registered office at 63-65, rue de Merl, L-2146
Luxembourg, Luxembourg, registered with the Registry of Commerce and Companies
of Luxembourg under number 132 353, represented by Mr. Patrick Lambert, duly
authorized for the purposes hereof (hereinafter referred to as “Maera”);   (12)
  Mr. Pierre Simon, a French citizen, born on 1st September 1959, at Metz (57),
residing at 6bis, rue Jean Nicolas Collignon, 57070 Metz, France, hereinafter
referred to as “Mr. Simon”;   (13)   PRPHI EURL, a limited liability company
(société à responsabilité limitée) organized under the Laws of France, having a
share capital of €2,734,110 and its registered office at 13, rue du Tour des
Portes, 56100 Lorient, France, registered with the Registry of Commerce and
Companies of Lorient under number 493 791 701, represented by Mr. Philippe
Rouault, duly authorized for the purposes hereof (hereinafter referred to as
“PRPHI”);       The PE Fund, Newco, Bidco, the Original Sellers, Maera,
Mr. Simon and PRPHI are hereinafter referred to collectively as the “Original
Parties” and individually as an “Original Party”;   (14)   Such other Persons
who may become parties to this Agreement in accordance with the terms hereof
(hereinafter collectively referred to, together with the Original Parties, as
the “Parties”).

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IN THE PRESENCE OF:

(15)   Willis Group Limited, a limited company organized under the Laws of
England and Wales, having its registered office at 51 Lime Street, London EC3M
7DQ, United Kingdom, registered under number 00621757, represented by Mr. Geoff
Butterfield, duly authorized for the purposes hereof (hereinafter referred to as
“Willis Limited”), being a party to this Agreement for the sole purpose of
Section 2.

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



RECITALS:
WHEREAS:

(A)   On the date hereof, the Original Sellers are the only shareholders
(commanditaires) of Gras Savoye & Cie, a company (société en commandite par
actions) organized under the Laws of France, having a share capital of €
1,462,860 and its registered office at 2, rue Ancelle, 92200 Neuilly-sur-Seine
(France) and registered with the French Registry of Commerce and Companies under
the number 457 509 867 RCS Nanterre (hereinafter referred to as the “Target”);  
(B)   On the date hereof, Mr. Lucas, Mr. Gras and Mr. Naftalski are the
unlimited partners (associés commandités) of the Target;   (C)   On the date
hereof, each of the Original Sellers is the owner of (i) the number of Target
Shares (as such term is, and such other capitalized terms as are used without
definition in these Recitals are, defined in Section 1.1 below) with full title
guarantee (en pleine propriété) set forth opposite his name in the appropriate
column of the table appearing in Schedule (C), (ii) the bare ownership
(nue-propriété) of the number of Target Shares set forth opposite his name in
the appropriate column of the table appearing in Schedule (C) and/or (iii) the
usufruct (usufruit) of the number of Target Shares set forth opposite his name
in the appropriate column of the table appearing in Schedule (C);   (D)  
Details of the Target and its Subsidiaries on the Closing Date are set out in
the chart appearing in Schedule (D) and the Target and its Subsidiaries shall
hereinafter be referred to collectively as the “Group Companies” and
individually as a “Group Company”;   (E)   The PE Fund wishes to acquire an
indirect minority interest in the Target and, for that purpose, has incorporated
Newco;   (F)   The PE Fund together holds on the date hereof one hundred percent
(100%) of the share capital and voting rights of Newco;   (G)   Newco holds on
the date hereof one hundred percent (100%) of the share capital and voting
rights of Bidco and Newco shall immediately transfer to Bidco all Target Shares
that shall be contributed to Newco by the Sellers on the Closing Date according
to the Agreement;   (H)   The Sellers (each as to the Target Shares which such
Seller will own at the Closing) wish to transfer all of their Target Shares to
Bidco under the terms and subject to the conditions hereinafter set forth;   (I)
  Some of the Original Sellers (the Rollover Sellers) also wish to reinvest as
equity and investor debt in Newco a portion of their proceeds from such transfer
of the Target Shares, it being understood that such reinvestment shall be
completed by mean of contributions of the Target Shares to Newco under the terms
and subject to the conditions hereinafter set forth;

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(J)   Financière Natelpau and Mr. Gras also wish to invest or reinvest as equity
and debt investors in Newco under the terms and subject to the conditions
hereinafter set forth;   (K)   Under the Financing Term Sheets, the Banks have
agreed to provide bank debt financing to Bidco (the “Bank Loans”) consisting of
borrowings by Bidco from the Banks;   (L)   The PE Company has had access to and
has been able to review a number of documents and information of a financial,
accounting, fiscal, legal, environmental and operational nature concerning the
Group Companies during a due diligence process carried out from June 16 to
October 15, 2009 (the “Data Room Documents”). During the due diligence process
and the negotiation of this Agreement, information was provided to the PE
Company in response to queries raised. Furthermore, the PE Company has attended
several presentations given by the Group Companies and a number of question and
answer sessions with certain members of the management of the Group Companies.
Six copies of a secured CD-Rom including the Data Room Documents have been burnt
(one for each of Willis Europe, the Families’ Agents, Newco, Bidco and the PE
Company);   (M)   The workers’ central committee (comité central d’entreprise)
of the Target has been convened by its chairman and has given its final opinion
on the transactions contemplated by this Agreement on July 20, 2009, in
accordance with applicable Laws. A copy of this opinion has been given to Newco
and to the PE Company prior to the execution of this Agreement.

NOW, THEREFORE, THE PARTIES DO HEREBY AGREE AS FOLLOWS:


1.   INTERPRETATION



1.1   Definitions       In addition to such terms as are defined elsewhere in
this Agreement, wherever used in this Agreement (including the Recitals) and
unless the context otherwise requires, the following terms shall have the
following meanings:       “Additional Contribution Option” has the meaning
ascribed to it in Section 4.3(c);       “Additional Shares Contributed” has the
meaning ascribed to it in Section 4.3(c);       “Additional Valuation” has the
meaning ascribed to it in Section 4.3(c);       “Affiliate” when used with
reference to a specified Person, means any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by,
controlling or is under common control of, such specified Person; for the
purpose of this definition, control has the meaning set forth in Article L.
233-3 I of the French Commercial Code (Code de commerce); it being specified
that (i) a fund shall be deemed to be controlled by the company managing or
advising such fund, and (ii) a

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    société en commandite shall be deemed to be controlled by its unlimited
partners (associés commandités) or by the Person controlling its unlimited
partners (associés commandités);       “Agreement” has the meaning ascribed to
it in the Preamble;       “Bankruptcy Proceedings” means a “procédure d’alerte”,
“mandat ad hoc”, “procédure de conciliation”, “procédure de sauvegarde”,
“redressement judiciaire”, “liquidation judiciaire”, “administration
judiciaire”, “suspension provisoire des poursuites”, “cessation des paiements”,
or any similar proceedings under applicable Law in any competent jurisdiction;  
    “Bank Loans” has the meaning ascribed to it in Paragraph (K) of the
Recitals;       “Banks” means the financial institutions which are parties to
the Financing Term Sheets and identified therein;       “Bonds” means the sixty
five million (65,000,000) bonds to be issued by Newco on the Closing Date for a
total amount of sixty five million Euros (€65,000,000), the terms and conditions
of which are attached as Schedule 2;       “Business Day” means every day except
Saturdays, Sundays and statutory holidays in Paris, France, and London, United
Kingdom, on which the main commercial banks in Paris and London are open for the
transaction of normal banking business;       “Closing” means the completion of
the transactions contemplated by this Agreement;       “Closing Date” means the
date on which Closing shall take place in accordance with Section 8.1;      
“Conditions Precedent” means the conditions precedent set forth in Sections 7.1,
7.2 and 7.3;       “Connected Persons” when used with reference to a specified
Person, means the general partners, agents, directors, employees,
representatives, auditors and advisors of such specified Person;      
“Confidentiality Agreement” has the meaning ascribed to it in Section 9.3(a);  
    “Controlled Entities” means a Lucas Entity and a Gras Entity as these terms
are defined in the draft Shareholders Agreement;       “Conversion of the
Target” has the meaning ascribed to it in Section 5.5;       “Convertible Bonds”
means the one hundred sixty four million eight hundred three thousand five
hundred thirty three (164,803,533) convertible bonds to be issued by Newco on
the Closing Date, the terms and conditions of which are attached as Schedule 3;
      “Data Room Documents” has the meaning ascribed to it in Paragraph (L) of
the Recitals;

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    “Definitive Financing Agreements” has the meaning ascribed to it in
Section 5.1;       “Documentation” means the Data Room Documents together with
any other documents or information provided to the PE Company, Newco, Bidco
and/or their Connected Persons by any of the Sellers, the Target, the
Subsidiaries of the Target and/or their Connected Persons through the Closing
Date;       “Encumbrance” means any pledge of real or personal property
(nantissement or gage), mortgage (hypothèque), lien (privilège) (other than a
lien arising by operation of law in the ordinary course of trading), right of
retention (droit de rétention), easement or right of way (servitude),
pre-emptive rights, options, or other security (sûreté) or similar third-party
rights;       “Entity” means any company (société), partnership (limited or
general), joint venture, trust, association, economic interest group (groupement
d’intérêt économique) or other organization, enterprise or entity, whether or
not vested with the attributes of a legal person (personne morale);      
“Exercisable Stock Options” means the Stock Options which are exercisable on or
prior to the Closing pursuant to their terms and conditions and for which the
period defined in Article 163 bis C of the French Tax Code (Code général des
impôts) has already expired or will expire on or prior to Closing;      
“Existing Shareholders’ Agreements” means the protocol dated July 23, 1997, as
amended, supplemented or otherwise modified from time to time, including its
annexes and notably the put and call options with respect to the Target Shares,
and any other shareholders’ agreements entered into by and between two or
several Sellers other than Pacte Dutreil, if any;       “Expiry Date” has the
meaning ascribed to it in Section 13.3(a);       “Families’ Agents” means
together the Lucas Family Agent and the Gras Family Agent;       “Families’
Agents’ Expenses” means the fees and expenses incurred by the Families’ Agents
in connection with the transactions contemplated by this Agreement and which are
not paid by Newco pursuant to Section 16.4;       “Families Contribution” has
the meaning ascribed to it in Section 4.2(a);       “Family Bonds” has the
meaning ascribed to it in Section 4.4(b)(ii);       “Family Bonds Subscribers”
means Financière Natelpau, Mr. Gras (with the ability to substitute Gras Belco)
and the Original Family Sellers identified in Schedule 4.4;       “Family
Sellers” means the Original Family Shareholders and the transferee of any
Permitted Transfer completed by an Original Family Shareholder pursuant to
Section 6.3;       “Financière Natelpau” means Financière Natelpau, a company
(presently a Sàrl, that shall be transformed into a société anonyme before
Closing) organized under the Laws of Luxembourg, having a share capital of
€24.000 and its registered office at 1,

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    rue des Glacis, L-1628 Luxembourg, registered with the Registry of Commerce
and Companies of Luxembourg under number B 148 397, and being a Controlled
Entity, Financière Natelpau being authorized to substitute a Controlled Entity
organized under the Laws of Belgium (“Gras Belco”) as subscriber of the Bonds
set forth opposite to its name in Schedule 4.4;       “Financing Term Sheets”
has the meaning ascribed to in Section 5.1;       “Fraction” when used with
respect to a Seller shall mean the fraction having:

  (a)   for its numerator, the Purchase Price to be paid to such Seller in
accordance with Section 6.2(b), except for the Gras Shareholders where such
amount shall be reduced by the amount invested by Financière Natelpau in
accordance with Sections 3.4, and     (b)   for its denominator, the Purchase
Price, except for the Gras Shareholders where such amount shall be reduced by
the amount invested by Financière Natelpau in accordance with Sections 3.4;

    except that in relation to any claim made by Bidco that a Seller has
breached any of its representations and warranties set forth in Section 12.1,
such fraction shall be deemed to be equal to one (1);       “Gras Belco” has the
meaning ascribed to it in the definition of Financière Natelpau;       “Gras
Family’s Agent” has the meaning ascribed to it in Section 16.2(b);       “Gras
Minority Shares” has the meaning ascribed to it in Section 9.4;       “Gras
Shareholders” means the Original Family Sellers identified in Schedule 3.4;    
  “Group Companies” has the meaning ascribed to it in Paragraph (D) of the
Recitals;       “Governmental Authority” means any court or government (federal,
state, local, national, foreign, provincial or supranational) or any political
subdivision thereof, including, without limitation, any department, commission,
ministry, board, bureau, agency, authority, tribunal or arbitral body,
exercising executive, legislative, judicial, regulatory or administrative
authority, including any self-regulatory authority or quasi-governmental entity
established to perform any of these functions, and, for the avoidance of doubt,
any regulator of a stock exchange;       “Governmental Authorization” means any
approval, consent, permit, ruling, waiver, exemption or other authorization
(including the lapse, without objection, of a prescribed time under a statute or
regulation that states that a transaction may be implemented if a prescribed
time lapses following the giving of notice without an objection being made)
issued, granted, given or otherwise made available by or under the authority of
any Governmental Authority or pursuant to any Law;       “Half Year Accounts”
means the unaudited consolidated financial statements of the Target for the
six-month period ended on June 30, 2009 including the consolidated balance
sheet, the consolidated profit and losses accounts and the annexes thereto;

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    “Independent Appraisers” has the meaning ascribed to it in Section 5.2;    
  “Knowledge” means, with respect to any Seller, with respect to any of the
representations and warranties set forth in Section 12.2, the knowledge of such
Seller after reasonable investigations, provided that:       Willis Europe shall
be deemed to have no Knowledge of a breach or inaccuracy of any representation
or warranty set forth in Section 12.2 unless Willis Europe,

  (i)   having made reasonable investigations, which shall not require more than
obtaining copies of affirmation letters (on all items covered by Section 12.2)
from the responsible managerial employees set forth in Schedule 12 only with
immediate copies sent to Bidco and the PE Fund,     (ii)   has been made aware
in writing of a breach or inaccuracy of any representation or warranty set forth
in Section 12.2 by those letters of affirmation or by any other written
information communicated to Willis Europe in relation with a breach or
inaccuracy of any representation or warranty set forth in Section 12.2 (since
May 11, 2009 (the beginning of the negotiations process between the PE Company,
Willis Europe and Mr. Lucas)),     (iii)   it being agreed that the Knowledge of
Willis Europe shall be limited to the actual knowledge of people employed by
Willis and involved in the negotiations process         , these people being
only Sarah Turvill, Patrick Regan, Roger Szajngarten and Geoff Butterfield;

    “Long Stop Date” means December 23, 2009;       “Law(s)” means any law,
statute, regulation, rule, ordinance, principle of common law, order or decree
of any Governmental Authority (including any judicial or administrative
interpretation thereof) in force, fully implemented and enforceable as of the
date hereof;       “Lucas Family’s Agent” has the meaning ascribed to it in
Section 16.2(a);       “Lucas Frenchco” means a Lucas Entity, as this term is
defined in the draft Shareholders Agreement, presently existing as a French
société en participation and that shall be converted into a limited liability
company before Closing, for which the Rollover Family Sellers guarantee the
obligations under the present Agreement;       “Lucas Indivisions” means the
indivisions between (i) Mrs Max Lucas and Mr. Patrick Lucas, (ii) Mrs Max Lucas,
Mr Patrick Lucas and Mrs Claude de Séguier and (iii) Mrs Max Lucas and Mrs
Roseline Bertrand.       “Lucas Luxco” means a Lucas Entity, as this term is
defined in the draft Shareholders Agreement, that the Rollover Family Sellers
undertakes to set up between the date hereof and the Closing Date and for which
the Rollover Family Sellers guarantee the obligations under the present
Agreement, it being agreed that Lucas Luxco may substitute, in whole or in part,
any other Lucas Entity for the completion of its obligations under the
Agreement, under the guarantee of the Rollover Family Seller;

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    “Lucas Luxco Contribution” has the meaning ascribed to it in Section 4.2(c);
      “Lucas Manco 1 Contribution” has the meaning ascribed to it in
Section 4.3(c);       “Lucas Minority Shares” has the meaning ascribed to it in
Section 9.4;       “Mancos” means Manco 1 and Manco 2;       “Manco 1” means an
Entity whose shares shall be subscribed at Closing by full time employed members
of the management or legal representatives of the Group Companies;       “Manco
1 Contribution” has the meaning ascribed to it in Section 4.3(a);       “Manco
2” means an Entity whose shares shall be subscribed at Closing by Willis Europe,
the PE Fund and Lucas Indivisions, as described in Schedule 10.2;       “Minco
1” means Maera;       “Minco 2” means a Simon Entity, as this term is defined in
the draft Shareholders Agreement, that Mr. Simon undertakes to set up between
the date hereof and the Closing Date and for which Mr. Simon guarantees the
obligations under the present Agreement;       “Minco 3” means PRPHI;      
“Mincos” means Minco 1, Minco 2 and Minco 3;       “Minority Arrangements” means
the call and put options and the share purchase agreements entered into or to be
entered into prior to the Closing Date by and between Gras Savoye SA and certain
minority shareholders of certain Group Companies with respect to the shares held
by such minority shareholders in such Group Companies;       “Newco Class 1A
Shares” means the Class 1A Shares, the terms and conditions of which are set
forth in Schedule 1 and in the Shareholders Agreement;       “Newco Class 1B
Shares” means the Class 1B Shares, the terms and conditions of which are set
forth in Schedule 1 and in the Shareholders Agreement;       “Newco Class 1C
Shares” means the Class 1C Shares, the terms and conditions of which are set
forth in Schedule 1 and in the Shareholders Agreement;       “Newco Class 1D
Shares” means the Class 1D Shares, the terms and conditions of which are set
forth in Schedule 1 and in the Shareholders Agreement;       “Newco Class 2
Shares” means the Class 2 Shares, the terms and conditions of which are set
forth in Schedule 1 and in the Shareholders Agreement;       “Newco Class 3
Shares” means the Class 3 Shares, the terms and conditions of which are set
forth in Schedule 1 and in the Shareholders Agreement;

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    “Newco Share” means a share (action), having a nominal value of €1.00, in
the share capital of Newco, it being agreed that the Shares of Newco shall be
divided into six (6) classes1 at the Closing: the Newco Class 1A Shares, the
Newco Class 1B Shares, the Newco Class 1C Shares, the Newco Class 1D Shares, the
non voting Newco Class 1D Shares with warrants attached to be issued to the
Manco in accordance with Section 10.2 and the non voting Newco Class 1E Shares
to be issued to Minco in accordance with Section 3.2;       “Non Exercisable
Stock Options” means the Stock Options which are not exercisable on or prior to
the Closing pursuant to their terms and conditions or for which the period
defined in Article 163 bis C of the French Tax Code (Code général des impôts)
will not have expired on or prior to Closing;       “OHADA Rules” means the
“Actes Uniformes” of the Organisation pour l’Harmonisation en Afrique du Droit
des Affaires;       “Organizational Documents” means when used with respect to
(x) any company (société) or other incorporated Entity, the memorandum and
articles of association (statuts), charter or similar constitutive document of
such company (société) or other incorporated Entity, as filed with the relevant
commercial registry, company registrar or other Governmental Authority, as the
same may be amended, supplemented or otherwise modified from time to time, and
(y) any partnership or other unincorporated Entity, its certificate of
formation, partnership agreement, governing agreement (contrat constitutif)
and/or similar constitutive document, as the same may be amended, supplemented
or otherwise modified from time to time;       “Pacte Dutreil” means an
agreement the sole purpose of which is to comply with the provisions of Articles
885 I bis and 787 B of the French Tax Code (Code général des impôts);      
“Parties” and “Party” has the meaning ascribed to it in the Preamble;      
“Permitted Transfer” has the meaning ascribed to it in Section 6.3;      
“Person” means a natural person, Entity or Governmental Authority;      
“Pre-Closing Notice” has the meaning ascribed to it in Section 9.1;      
“Pre-Closing Notice Date” has the meaning ascribed to it in Section 9.1;      
“Purchase Price” has the meaning ascribed to it in Section 6.2(a);      
“Relatives” when used with respect to a specified Original Family Seller, means
such specified Original Family Seller’s spouse, first and second degree
relatives and/or any trust settled by such specified Original Family Seller and
the beneficiaries of which are such specified Original Family Seller’s spouse,
and/or second degree relatives;       “Rollover Family Sellers” means the
Original Family Sellers identified in Schedule 4.2;       “Rollover Sellers”
means Willis Europe and the Rollover Family Sellers;

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    “Sellers” means Willis Europe and the Family Sellers and, for the sole
purpose of Section 2, Willis Limited;       “Shareholders’ Agreement” has the
meaning ascribed to it in Section 8.4;       “Soulte” has the meaning ascribed
to it in Section 6.4;       “Stock Options” means the two thousand four hundred
and forty (2,440) options to purchase Target Shares granted by the Target to
about one hundred and eighty three (183) holders;       “Stock Options
Agreements” with respect to a holder of Stock Options, means the put option
agreement and the conditioned share purchase agreement entered into by and among
such holder of Stock Options, Willis Europe, Mr. Lucas, Mr. Gras and
Mr. Naftalski upon allocation of Stock Options to such holder;      
“Subsidiary” when used with reference to a specified Person, shall mean any
incorporated Entity of which more than 50% of the issued share capital and
voting rights exercisable at a shareholders meeting are at the time owned,
directly or indirectly, through one or more intermediaries, or both, by such
Person;       “Target” has the meaning ascribed to it in Paragraph (A) of the
Recitals;       “Target Share” means a share (action), having a nominal value of
€30.00, in the share capital of the Target;       “Team” means Mr. Xavier
Moreno, Mr. Joël Lacourte, Mr. Thierry Timsit and Mr. Christian Couturier, as
well as any other director, employee or former director or employee of the PE
Company;       “Teamco” means a French company which 100% of the share capital
and voting rights are held by members of the Team;       “Total Value” means the
aggregate of the Purchase Price, the value of the Willis Contribution, the value
of the Manco 1 Contribution and the value of the Lucas Luxco Contribution;      
“VDD Report” means the financial vendors due diligence report provided by Ernst
& Young;       “Warrants” means the warrants attached to the Newco Class 1D
Shares, the terms and conditions of which are described in Schedule 10.2;      
“Willis Additional Contribution” has the meaning ascribed to it in Section
4.4(a)(i);       “Willis Additional Contribution Value” has the meaning ascribed
to it in Section 4.4(a)(i);       “Willis Bonds” has the meaning ascribed to it
in Section 4.4(a)(ii);       “Willis Contribution” has the meaning ascribed to
it in Section 4.1(a);

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    “Willis Gras Savoye Ré” means Willis Gras Savoye Ré, a company (société
anonyme) organized under the Laws of France, having a share capital of
€3,746,817 and its registered office at 127 avenue Charles de Gaulle, 92200
Neuilly sur Seine, France, registered with the French Registry of Commerce and
Companies under number 341 303 089 R.C.S. Nanterre;       “Willis Gras Savoye Ré
Agreement” has the meaning ascribed to it in Section 10.3; and       “Willis
Price” means one hundred seven million three hundred thirty eight thousand six
hundred forty eight Euros (€107,338,648) corresponding to the portion of the
Purchase Price to be paid to Willis Europe pursuant to Section 6.2(b).



1.2   Principles of Interpretation

  (a)   The words “includes” and “including” shall mean including without
limitation.     (b)   Any reference herein to “Preamble”, “Recitals”, “Section”,
“Paragraph” or “Schedule” shall be deemed a reference to the preamble, the
recitals, a section or a paragraph of, or a schedule to, this Agreement unless
otherwise specified.     (c)   Headings to Sections or Paragraphs and Schedules
are for information only and are to be ignored in construing the same unless the
context otherwise requires.     (d)   Definitions given for a noun also apply
mutatis mutandis to verbs, adjectives and adverbs that have the same root and
vice versa.     (e)   Words denoting the singular shall include the plural and
vice versa and words denoting any gender shall include all genders.     (f)  
The Schedules to this Agreement shall be deemed to be a part of this Agreement,
and references to “this Agreement” shall be deemed to include the same.     (g)
  The provisions of Articles 640 to 642 of the French Code of Civil Procedure
(Code de procédure civile) shall be applied to calculate the period of time
within which or following which any act is to be done or any step taken,
provided that for purposes of this Agreement, the references in Article 642 to
“un jour férié ou chômé” and “premier jour ouvrable” shall be interpreted by
reference to the definition of “Business Day” appearing herein.     (h)   Unless
the context otherwise requires, any reference to a statutory provision shall
include such provision as it exists and is construed as of the date of this
Agreement.     (i)   Any reference to “writing” includes any methods of
representing words in a legible form (other than writing on an electronic or
visual display screen), or other writing in non-transitory form.     (j)   A
reference to a specific time of day shall be to local time in Paris, France.

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (k)   Notwithstanding any other provision to the contrary, the sales and/or
contributions by the Sellers of their respective Target Shares are to be
separate and several sales and/or contributions, and the representations,
warranties, covenants, agreements and other undertakings of the Sellers set
forth in this Agreement are all given or made by the Sellers severally but not
jointly (conjointement mais non solidairement) for all purposes of this
Agreement.



2.   TREATMENT OF THE EXISTING SHAREHOLDERS’ AGREEMENTS



2.1   Undertakings of the Sellers       During the period from and including the
date hereof until and including the Closing Date, each of the Sellers undertakes
not to exercise any of its rights under the Organizational Documents of the
Target and/or under the Existing Shareholders’ Agreements to which it is a party
that may prevent the consummation of the transactions contemplated by this
Agreement. For the avoidance of doubt, pursuant to this Section 2.1, no Seller
shall have the right to exercise its put option or call option under the
Existing Shareholders’ Agreements.



2.2   Termination of the Existing Shareholders’ Agreements

  (a)   Each of the Sellers acknowledges and accepts that the Existing
Shareholders’ Agreements to which it is a party shall automatically terminate at
the Closing, provided that all the transactions contemplated hereby have been
completed and the Shareholders Agreement has been executed by all the parties
thereto and is in full force and effect. If so, each of the Sellers acknowledges
that all of his rights under the Existing Shareholders’ Agreements have been
fully satisfied and that he has no claim and waives his rights in this respect
against the Target, the other Sellers or any other Party.     (b)   Should this
Agreement terminate and/or the transactions contemplated hereby be abandoned for
any reason whatsoever, then the Existing Shareholders’ Agreements shall remain
in full force and effect and the Sellers shall be automatically released from
their undertaking set forth in Section 2.1, provided that following such
termination or abandonment, (i) the Sellers expressly agree that the period
during which Willis Limited may exercise its call option (promesse de vente n°1)
under the Existing Shareholders’ Agreement shall be extended for an additional
period of two (2) months as from the date of termination or abandonment (as the
case may be) of this Agreement and (ii) Willis Limited expressly undertakes not
to exercise this call option (promesse de vente n°1) under the Existing
Shareholders’ Agreement before the date being one (1) month from the date of
termination or abandonment (as the case may be) of this Agreement.

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3.   CASH CONTRIBUTIONS TO NEWCO



3.1   Newco Class 1B Shares and Convertible Bonds Subscriptions by the PE Fund  
    Upon the terms and subject to the satisfaction of the Conditions Precedent
of this Agreement, at the Closing:

  (a)   the PE Fund, alone or together with Teamco (up to a maximum of 5% of the
Newco Class 1B Shares to be subscribed by Teamco), shall subscribe for thirty
six million two hundred forty nine thousand six hundred seventy four
(36,249,674) Newco Class 1B Shares issued by Newco at par value and representing
a total capital increase of Newco of thirty six million two hundred forty nine
thousand six hundred seventy four Euros (€36,249,674);     (b)   the PE Fund,
alone or together with Teamco, shall subscribe for fifty four million three
hundred seventy four thousand five hundred eleven (54,374,511) Convertible Bonds
issued by Newco at par value and representing a total subscription price of
fifty four million three hundred seventy four thousand five hundred eleven Euros
(€54,374,511);     (c)   the PE Fund, and Teamco as the case may be, shall
deliver a duly completed and signed subscription forms (bulletins de
souscription) providing for its subscriptions for the number of Newco Class 1B
Shares and Convertible Bonds set forth in (a) and (b) above and shall pay to
Newco the corresponding subscription prices by wire transfer of immediately
available cleared funds to such bank accounts as shall have been notified to
them for such purpose by Newco.



3.2   Newco Class 3 Shares and Convertible Bonds Subscriptions by Mincos      
Upon the terms and subject to the satisfaction of the Conditions Precedent of
this Agreement, at the Closing:

  (a)   Minco 1, Minco 2 and Minco 3 shall subscribe respectively for four
hundred thousand (400,000), six hundred and twenty thousand (600,000) and one
hundred and twenty thousand (120,000) Newco Class 3 Shares issued by Newco at
par value and representing a total capital increase of Newco of one million one
hundred and twenty thousand Euros (€1,120,000), allocated as ascribed in
Schedule 3.2;     (b)   Minco 1, Minco 2 and Minco 3 shall subscribe
respectively for six hundred thousand (600,000), nine thousand (900,000) and one
hundred and eighty thousand (180,000) Convertible Bonds issued by Newco at par
value and representing a total subscription price of six hundred thousand Euros
(€600,000), nine thousand Euros (€900,000) and one hundred and eighty thousand
Euros (€180,000) respectively;     (c)   Mincos shall deliver duly completed and
signed subscription forms (bulletins de souscription) providing for their
respective subscriptions for the number of Newco Class 3 Shares and Convertible
Bonds set forth opposite its name in Schedule 3.2 and shall pay to Newco the
corresponding subscription prices by

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      wire transfer of immediately available cleared funds to such bank accounts
as shall have been notified to them for such purpose by Newco.



3.3   Newco Class 2 Shares with Warrants attached Subscriptions by Mancos      
Upon the terms and subject to the satisfaction of the Conditions Precedent of
this Agreement, at the Closing:

  (a)   Manco 1 and Manco 2 shall subscribe respectively for four million nine
hundred fifty four thousand nine hundred fifty four (4,954,954) and four million
fifty four thousand and fifty four (4,054,054) Newco Class 2 Shares with
Warrants attached issued by Newco at par value and representing a total capital
increase of Newco of nine million nine thousand eight Euros (€9,009,008),
allocated as ascribed in Schedule 3.3;     (b)   Mancos shall deliver duly
completed and signed subscription forms (bulletins de souscription) providing
for their respective subscriptions for the number of Newco Class 2 Shares with
Warrants attached set forth opposite its name in Schedule 3.3 and shall pay to
Newco the corresponding subscription prices by wire transfer of immediately
available cleared funds to such bank accounts as shall have been notified to
them for such purpose by Newco;     (c)   Willis Europe, Lucas Indivisions and
PE Fund shall fund Manco 2 at Closing, in the proportions of one third (1/3) for
each of them, for a global amount of four million five hundred thousand Euros
(€4,500,000), through the subscription of ordinary             shares issued by
Manco 2, in order for Manco 2 to subscribe to Newco Class 2 Shares with warrants
according to Section (a) and (b) above, as described in Schedule 10.2.



3.4   Newco Class 1D Shares and Convertible Bonds Subscriptions by Financière
Natelpau       Upon the terms and subject to the satisfaction of the Conditions
Precedent of this Agreement, at the Closing, the Gras Shareholders undertake and
guarantee that:

  (a)   Financière Natelpau shall subscribe for twelve million six thousand six
hundred eighty one (12,006,681) Newco Class 1D Shares issued by Newco at par
value and representing a total capital increase of Newco of twelve million six
thousand six hundred eighty one Euros (€12,006,681);     (b)   Financière
Natelpau shall subscribe for eighteen million ten thousand and twenty two
(18,010,022) Convertible Bonds issued by Newco at par value and representing a
total subscription price of eighteen million ten thousand and twenty two
(18,010,022) euros;     (c)   Financière Natelpau shall deliver duly completed
and signed subscription forms (bulletins de souscription) providing for their
respective subscriptions for the number of Newco Class 1D Shares and Convertible
Bonds set forth opposite its name in Schedule 3.4 and shall pay to Newco the
corresponding subscription prices by wire transfer of immediately available
cleared funds to such bank accounts as shall have been notified to them for such
purpose by

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      Newco, alternatively, the Original Family Sellers may assign or contribute
(cession ou apport de créance) to Financière Natelpau receivables corresponding
to the purchase price for their Target Shares and Bidco shall delegate Newco in
the payment of such receivables (délégation de créance) in order to permit the
subscription by Financière Natelpau of such Newco Class 1D Shares and
Convertible Bonds by way of compensation with such receivables.



4.   INVESTMENT BY CONTRIBUTION OR COMPENSATION



4.1   Contribution of Willis Europe

  (a)   Upon the terms and subject to the satisfaction of the Conditions
Precedent of this Agreement, at the Closing Willis Europe shall contribute
(apporter en nature) and deliver to Newco eight thousand eight hundred sixty
three (8,863) Target Shares with full title guarantee (en pleine propriété) and
all rights attached or accruing to them at the Closing, free and clear of all
Encumbrances (the “Willis Contribution”).     (b)   Each of the Parties agrees
that the valuation of the Willis Contribution shall be equal to ninety million
six hundred twenty nine thousand nine hundred thirty six Euros (€90,629,936)
corresponding to the product of (i) the number of Target Shares to be
contributed by Willis Europe to Newco and (ii) the purchase price per Target
Share agreed upon under Section 6.2.     (c)   Upon the terms and subject to the
satisfaction of the Conditions Precedent of this Agreement, at the Closing the
PE Fund and the other Newco’s Shareholders, if any, in their capacity as Newco’s
shareholders:

  (i)   shall cause Newco to validly issue to Willis Europe, and Willis Europe
shall subscribe for, by mean of the Willis Contribution, (x) thirty six million
two hundred forty nine thousand six hundred seventy four (36,249,674) Newco
Class 1A Shares issued at par value and representing a total capital increase of
Newco of thirty six million two hundred forty nine thousand six hundred seventy
four Euros (€36,249,674) and (y) fifty four million three hundred seventy four
thousand five hundred eleven (54,374,511) Convertible Bonds issued at par value
and representing a total subscription price of fifty four million three hundred
seventy four thousand five hundred eleven Euros (€54,374,511);     (ii)   shall
approve the Willis Contribution and its valuation.



4.2   Contribution of the Rollover Family Sellers

  (a)   Upon the terms and subject to the satisfaction of the Conditions
Precedent of this Agreement, at the Closing the Rollover Family Sellers (each as
to the number of Target Shares with full title guarantee (en pleine propriété)
set forth opposite his name in the appropriate column of the table appearing in

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      Schedule 4.2(a), the bare ownership (nue-propriété) of the number of
Target Shares set forth opposite his name in the appropriate column of the table
appearing in Schedule 4.2(a) and/or the usufruct (usufruit) of the number of
Target Shares set forth opposite his name in the appropriate column of the table
appearing in Schedule 4.2(a)) shall contribute (apporter en nature) and deliver
to Lucas Luxco five thousand nine hundred twenty eight (5,928) Target Shares in
aggregate with full title guarantee (en pleine propriété) and all rights
attached or accruing to them at the Closing and free and clear of all
Encumbrances (the “Families Contribution”).     (b)   Each of the Parties agrees
that the valuation of the Families Contribution shall be equal to sixty million
six hundred seventeen hundred six hundred fifty three Euros (€60,617,653)
corresponding to the product of (i) the number of Target Shares with full title
guarantee (en pleine propriété) to be contributed by the Rollover Family Sellers
to Lucas Luxco2 and (ii) the purchase price per Target Share agreed upon under
Section 6.2.     (c)   Upon the terms and subject to the satisfaction of the
Conditions Precedent of this Agreement, at the Closing Lucas Luxco shall
contribute and deliver to Newco five thousand nine hundred twenty eight (5,928)
Target Shares with full title guarantee (en pleine propriété) and all rights
attached or accruing to them at the Closing and free and clear of all
Encumbrances, for a valuation equal to sixty million six hundred seventeen
hundred six hundred fifty three Euros (€60,617,653) (the “Lucas Luxco
Contribution”).     (d)   Upon the terms and subject to the satisfaction of the
Conditions Precedent of this Agreement, at the Closing the PE Fund, in its
capacity as Newco’s shareholder:

  (i)   shall cause Newco to validly issue to Lucas Luxco, and Lucas Luxco shall
subscribe for, by means of a contribution to Newco of five thousand nine hundred
twenty eight (5,928) Target Shares with full title guarantee (en pleine
propriété), the number of Newco Class 1C Shares issued at par value and the
number of Convertible Bonds issued at par value set forth opposite his name in
Schedule 4.2(d); and     (ii)   shall approve the Lucas Luxco Contribution and
its valuation.


4.3 Contribution of Manco 1

  (a)   Upon the terms and subject to the satisfaction of the Conditions
Precedent of this Agreement, at the Closing Manco 1 shall contribute (apporter
en nature) and deliver to Newco one hundred forty seven (147) Target Shares with
full title guarantee (en pleine propriété) and all rights attached or accruing
to them at the Closing, free and clear of all Encumbrances (the “Manco 1
Contribution”).     (b)   Each of the Parties agrees that the valuation of the
Manco 1 Contribution shall be equal to one million five hundred three thousand
and one hundred seventy one Euros (€1,503,171) corresponding to the product of
(i) the number of

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      Target Shares to be contributed by Manco 1 to Newco and (ii) the purchase
price per Target Share agreed upon under Section 6.2.     (c)   In connection
with the subscription described in (a) above, Mr. Lucas undertakes to contribute
and deliver to Manco 1 one hundred forty seven (147) Target Shares with full
title guarantee (en pleine propriété) and all rights attached or accruing to
them at the Closing and free and clear of all Encumbrances, for a valuation
equal to one million five hundred three thousand and one hundred seventy one
Euros (€1,503,171), it being agreed that in case of absence of full subscription
of the             shares issued by Manco 1 by other subscribers (for a global
amount of (four million Euros (€4,000,000) less the reserve to be kept by the “3
Main Shareholders” as this term is defined in Schedule 10.2, Lucas Luxco shall
have the ability to increase its contribution of Manco 1 (the “Additional
Contribution Option”) by twenty five (25) Target Shares (the “Additional Shares
Contributed”) under the same terms and conditions for an additional valuation
(the “Additional Valuation”) equal to two hundred fifty five thousand six
hundred forty one Euros (€255,641) (the “Lucas Manco 1 Contribution”).     (d)  
Upon the terms and subject to the satisfaction of the Conditions Precedent of
this Agreement, at the Closing the PE Fund and the other Newco’s Shareholders,
if any, in their capacity as Newco’s shareholders:

  (i)   shall cause Newco to validly issue to Manco 1, and Manco 1 shall
subscribe for, by mean of the Manco 1 Contribution, one million three hundred
fifty four thousand two hundred seven (1,354,207) Newco Class 2 Shares with
Warrants attached issued at one Euro and eleven cents (€1,11) (i.e. par value
increased a premium of eleven cents (€0,11) per share) and representing a total
capital increase of Newco of one million three hundred fifty four thousand two
hundred seven Euros (€1,354,207);     (ii)   shall approve the Manco 1
Contribution and its valuation.



4.4   Subscription of Bonds by Willis Europe and the Family Bonds Subscribers

  (a)   Upon the terms and subject to the satisfaction of the Conditions
Precedent of this Agreement:

  (i)   at the Closing, Willis Europe shall sell to Newco three thousand one
hundred seventy nine (3,179) Target Shares with full title guarantee (en pleine
propriété) and all rights attached or accruing to them at the Closing free and
clear of all Encumbrances (the “Willis Additional Contribution”) for a global
valuation equal to thirty two million five hundred seven thousand three hundred
forty one Euros (€32,507,341) (the “Willis Additional Contribution Value”);    
(ii)   Newco shall not pay the Willis Additional Contribution Value to Willis
Europe, and Willis Europe shall subscribe at Closing, by compensation with the
Willis Additional Contribution Value, for thirty two million

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      five hundred thousand (32,500,000) Bonds issued by Newco (the “Willis
Bonds”);     (iii)   the PE Fund and the other Newco’s shareholders, if any, in
their capacity as Newco’s shareholders, shall cause Newco to validly issue to
Willis Europe the Willis Bonds against payment by compensation with the Willis
Additional Contribution Value.

  (b)   Upon the terms and subject to the satisfaction of the Conditions
Precedent of this Agreement:

  (i)   at the Closing, the Family Bonds Subscribers shall sell to Newco two
thousand one hundred and twenty six (2,126) Target Shares, allocated as set
forth in Schedule 4.4, with full title guarantee (en pleine propriété) and all
rights attached or accruing to them at the Closing free and clear of all
Encumbrances (the “Family Additional Contribution”) for a global valuation equal
to twenty one million seven hundred thirty nine thousand seven hundred thirty
two Euro (€21,739,732) (the “Family Additional Contribution Value”), allocated
as set forth in Schedule 4.4;     (ii)   Newco shall not pay the Family
Additional Contribution Value to the Family Bonds Subscribers, and the Family
Bonds Subscribers and Financière Natelpau shall subscribe at Closing, by
compensation with the Family Additional Contribution Value or by cash by
Financière Natelpau and Mr. Gras, for thirty two million five hundred thousand
(32,500,000) Bonds issued by Newco (the “Family Bonds”), allocated as set forth
in Schedule 4.4, alternatively, the Original Family Sellers may assign or
contribute (cession ou apport de créance) to Financière Natelpau receivables
corresponding to the purchase price for their Target Shares and Bidco shall
delegate Newco in the payment of such receivables (délégation de créance) in
order to permit the subscription by Financière Natelpau of such Family Bonds by
way of compensation with such receivables; Mr. Gras may also elect to subscribe
this portion of the Bonds by way of compensation and to this effect, Bidco will
delegate Newco in the payment of the relevant portion of Mr. Gras’ purcahse
price for his Target Shares;     (iii)   the PE Fund and the other Newco’s
shareholders, if any, in their capacity as Newco’s shareholders, shall cause
Newco to validly issue to the Family Bonds Subscribers the Family Bonds against
payment by compensation with the Family Additional Contribution Value.

  (c)   Newco shall immediately sell to Bidco, on the Closing Date, the Target
Shares acquired from Willis Europe and the Family Bonds Subscribers in
accordance with (a) and (b) above.

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



5.   PRE-CLOSING ACTIONS


5.1 Senior Bank Financing

    The PE Fund shall negotiate in good faith, on behalf of Newco, with the
Banks definitive financing and security agreements (collectively the “Definitive
Financing Agreements”) reflecting substantially the terms and conditions set
forth in the term sheets with respect to the Bank Loans copies of which are set
forth in Schedule 5.1 (the “Financing Term Sheets”). In this regard, the PE Fund
shall:

  (a)   keep Willis Europe and the Families’ Agents reasonably informed of the
status of such negotiations;     (b)   with reasonable promptness, provide
Willis Europe and the Families’ Agents with copies of all drafts of the proposed
Definitive Financing Agreements (other than drafts reflecting only immaterial
changes or revisions) and any other material notices or correspondence received
from the Banks;     (c)   consult with Willis Europe and the Families’ Agents in
good faith with respect to any material terms or conditions proposed by the
Banks which are inconsistent with, or materially less favorable to Bidco than,
the terms and conditions set forth in the Financing Term Sheets; and     (d)  
in its negotiations with the Banks, use its best endeavors to take into account
any reasonable suggestions or objections made by Willis Europe and/or the
Families’ Agents. The PE Fund, Newco and Bidco shall not bear any liability
whatsoever to the Sellers in respect of such negotiating with the Banks.



5.2   Independent Appraisers

  (a)   As soon as possible and in any event within ten (10) Business Days of
the date of this Agreement, Newco shall file with the President of the Nanterre
Commercial Court (Tribunal de commerce) applications (requêtes) for the
appointment of the following independent appraisers (the “Independent
Appraisers”):

  (i)   the independent appraiser who shall issue the report required by
Article L. 228-39 of the French Commercial Code (Code de commerce) in connection
with a verification of Newco’s assets and liabilities in anticipation of the
issuance of bonds;     (ii)   the independent appraiser (commissaires aux
apports) who shall issue the report required by Article L. 225-147 of the French
Commercial Code (Code de commerce) in connection with the Willis Contribution,
the Lucas Luxco Contribution and the Manco 1 Contribution and their respective
valuation; and     (iii)   the independent appraiser (commissaire aux avantages
particuliers) who shall issue the report required by Article L. 225-8 of the
French Commercial Code (Code de commerce) with respect to the specific benefits
and rights of the shareholders of Newco in connection with the

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      amendments to be made to Newco’s Organizational Documents in connection
with the issuance of various classes of Newco Shares.     (b)   Newco shall file
the reports issued by the Independent Appraisers with the clerk (greffe) of the
Nanterre Commercial Court (Tribunal de commerce) no later than eight
(8) calendar days prior to the general meeting of Newco’s shareholder(s) or, as
the case may be, the date of the written resolutions of Newco’s shareholders
mentioned in Section 5.4.


5.3 Contribution Agreements

    As soon as possible and in any event within fifteen (15) Business Days of
the date of this Agreement, (x) Willis Europe and Newco, (y) Lucas Luxco and
Newco, (z) Manco 1 and Newco and (zz) Lucas Luxco and Manco 1, shall enter into
contribution agreements in French with respect to the Willis Contribution, the
Lucas Luxco Contribution, the Manco 1 Contribution and the Lucas Manco 1
Contribution respectively, which contribution agreements shall substantially
reflect the provisions of Sections 4.1 to 4.3. In the event of any conflict or
inconsistency between the terms of this Agreement and the terms of those
contribution agreements, this Agreement shall prevail.


5.4 Newco Corporate Proceedings

    On or prior to the Closing Date, the PE Fund shall cause a general meeting
of Newco’s shareholders to be validly called and held or, to the extent
permitted under Newco’s Organizational Documents, unanimous written resolutions
of Newco’s shareholders to be duly executed in order, inter alia, to authorize
and approve:

  (a)   the increase in Newco’s share capital in the amount of thirty six
million two hundred forty nine thousand six hundred seventy four Euros
(€36,249,674) through the issuance to the PE Fund (and Teamco, as the case may
be) of thirty six million two hundred forty nine thousand six hundred seventy
four (36,249,674) Newco Class 1B Shares in accordance with Section 3.1;     (b)
  the increase in Newco’s share capital in the amount of one million one hundred
twenty thousand Euros (€1,120,000) through the issuance to Mincos of one million
one hundred twenty thousand (1,120,000) Newco Class 3 Shares in accordance with
Section 3.2;     (c)   the increase in Newco’s share capital in the amount of
seven million six hundred fifty four thousand eight hundred one Euros
(€7,654,801) through the issuance to Mancos of seven million six hundred fifty
four thousand eight hundred (7,654,801) Newco Class 2 Shares with Warrants
attached in accordance with Section 3.3;     (d)   the increase in Newco’s share
capital in the amount of twelve million six thousand six hundred eighty one
(12,006,681) through the issuance to Financière Natelpau of twelve million six
thousand six hundred eighty one (12,006,681) Newco Class 1D Shares in accordance
with Section 3.4;

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (e)   the Willis Contribution and the issuance of thirty six million two
hundred forty nine thousand six hundred seventy four (36,249,674) Newco Class 1A
Shares to Willis Europe in consideration for the Willis Contribution in
accordance with Section 4.1;     (f)   the Lucas Luxco Contribution and the
issuance of twenty four million two hundred forty two thousand nine hundred
ninety three (24,242,993) Newco Class 1C Shares to the Rollover Family Sellers
in consideration for the Lucas Luxco Contribution in accordance with
Section 4.2;     (g)   the Manco 1 Contribution and the issuance of one million
three hundred fifty four thousand two hundred seven (1,354,207) Newco Class 2
Shares with Warrants attached in accordance with Section 4.3;     (h)   the
issuance of fifty four million three hundred seventy four thousand five hundred
eleven 54,374,511) Convertible Bonds to the PE Fund (and Teamco, as the case may
be) in accordance with Section 3.1;     (i)   the issuance of fifty four million
three hundred seventy four thousand five hundred eleven 54,374,511) Convertible
Bonds to Willis Europe in accordance with Sections 3.1 and 4.1;     (j)   the
issuance of one million six hundred eighty thousand (1,680,000) Convertible
Bonds to Mincos in accordance with Section 3.2;     (k)   the issuance of fifty
four million three hundred seventy four thousand five hundred eleven 54,374,511)
Convertible Bonds to Financière Natelpau and the Rollover Family Sellers in
accordance with Sections 3.4 and 4.2;     (l)   the issuance of thirty two
million five hundred thousand (32,500,000) Bonds to Willis Europe in accordance
with Section 4.4;     (m)   the issuance of thirty two million five hundred
thousand (32,500,000) Bonds to the Family Bonds Subscribers in accordance with
Section 4.4; and     (n)   to the fullest extent possible under applicable Law,
the amendments to the Organizational Documents of Newco in order to implement
the terms of articles 2, 3 and 4 of the Shareholders’ Agreement.


5.5 Newco Securities on the Closing Date

  (a)   Immediately after the Closing, the corporate structure of Newco, Bidco
and the Group Companies shall be as set forth in Schedule 5.5(a) and the
securities issued by Newco shall be allocated as set forth in Schedule 5.5(b).  
  (b)   For information purposes only, a draft funds flow statement for the
operations to take place at Closing is set out in Schedule 5.5(c).

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS



5.6 Conversion of the Target into a société par actions simplifiée

    On or prior to the Closing Date:

  (a)   Mr. Lucas, Mr. Gras and Mr. Naftalski, in their capacity as unlimited
partners (associés commandités) and legal representatives (gérants) of the
Target shall cause an extraordinary general meeting of the Target’s shareholders
(actionnaires commanditaires) to be validly called and held on the Closing Date
at the latest in order, inter alia, to approve and authorize the conversion of
the Target into a société par actions simplifiée having Organizational Documents
substantially in the form set forth in Schedule 5.6 (the “Conversion of the
Target”) subject to the Closing;     (b)   each of the Sellers undertakes to
attend or to be duly represented at this extraordinary general meeting of the
Target’s shareholders (commanditaires) and to vote in favour of the Conversion
of the Target subject to the Closing, in favour of the approval of Bidco as a
new shareholder of the Target and, as the case may be, to approve the pledge to
be granted to the Banks and its beneficiary;     (c)   Mr. Lucas, Mr. Gras and
Mr. Naftalski undertake to hold a meeting of the Target’s unlimited partners
(associés commandités) and to vote, in their capacity as unlimited partners
(associés commandités), in favor of the Conversion of the Target subject to the
Closing;     (d)   Subject to a distribution to the unlimited partners (associés
commandités) which shall (i) be decided by the general meeting of the Target’s
shareholders mentioned in Paragraph (a) above in accordance with Article 18 3°
of the Target’s current by-laws with respect to the period from January 1st,
2009 to the date of such general meeting and (ii) not exceed six hundred
thousand Euros (€600,000) in aggregate, Mr. Lucas, Mr. Gras and Mr. Naftalski
expressly waive any rights they may have to be indemnified by the Target or any
of its shareholders for the loss that they may incur as a result of the
termination of their rights as unlimited partners (associés commandités) in the
context of the Conversion of the Target;     (e)   Prior to the Conversion of
the Target, Target shall make a reserve in its accounts for the payment, in
2010, of the payment to the members of the supervisory board as directors’ fees
(jetons de présence) for the year 2009, and for an amount similar to the
corresponding amount of jetons de présence paid in the previous years.


6. SALE AND PURCHASE OF TARGET SHARES

6.1 Sale and purchase of Target Shares
Upon the terms and subject to the satisfaction of the Conditions Precedent of
this Agreement, at the Closing the Sellers (each as to the number of Target
Shares with full title guarantee (en pleine propriété) set forth opposite his
name in the appropriate

30



--------------------------------------------------------------------------------



TABLE OF CONTENTS



column of the version of the table appearing in Schedule 6.1 included in the
Pre-Closing Notice, the bare ownership (nue-propriété) of the number of Target
Shares set forth opposite his name in the appropriate column of the version of
the table appearing in Schedule 6.1 included in the Pre-Closing Notice and/or
the usufruct (usufruit) of the number of Target Shares set forth opposite his
name in the appropriate column of the version of the table appearing in
Schedule 6.1 included in the Pre-Closing Notice) shall sell and deliver to
Bidco, and the PE Fund shall cause Bidco to purchase from the Sellers, twenty
six thousand seventy nine (26,079) Target Shares in aggregate with all rights
attached or accruing to them at the Closing, free and clear of all Encumbrances,
it being agreed that in the event of exercise of the Additional Contribution
Option, such number of Target Shares shall be reduced by the number of
Additional Shares Contributed.

6.2 Purchase Price

  (a)   The aggregate amount in Euro to be paid by Bidco to the Sellers in
consideration for twenty six thousand seventy nine (26,079) Target Shares (for
the sake of clarity, such number of Target Shares shall not include the number
of Target Shares to be contributed to Newco and the number of Target Shares sold
to Newco to permit the subscription of Bonds pursuant to Section 4) (the
“Purchase Price”) shall be equal to two hundred sixty six million six hundred
seventy four thousand seven hundred twenty six (€ 266,674,726), to be reduced,
in case of exercise of the Additional Contribution Option, by the amount of the
Additional Valuation.     (b)   The Purchase Price shall be allocated among the
Sellers in accordance with the following rules:

  (i)   the consideration for one Target Share with full title guarantee (en
pleine propriété) shall be equal to the Purchase Price divided by the total
number of the Target Shares purchased by Bidco (i.e., twenty six thousand
seventy nine (26,079) Target Shares(to be reduced by the number of the
Additional Shares Contributed, in case of exercise of the Additional
Contribution Option, as described hereabove); and     (ii)   the consideration
for the bare ownership (nue-propriété) of one Target Share or for the usufruct
(usufruit) of one Target Share shall be notified by the Families Agent to Newco
and Bidco in the Pre-Closing Notice, on the basis of the Purchase Price per
Target Share with full title guarantee (en pleine propriété).

  (c)   The Purchase Price shall be final and binding on the Parties and shall
not be subject to any adjustment whatsoever, except in accordance with Clause 13
hereafter.


6.3 Permitted Transfers

    Notwithstanding any other provision of this Agreement to the contrary, each
of the Original Family Sellers shall have the right to transfer the full title
(pleine propriété) to, or the bare ownership (nue-propriété) or the usufruct
(usufruit) of, the Target Shares which he owns on the date hereof (other than
the Target Shares (or any title

31



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    division (démembrement) thereof) that he may be committed to contribute to
Lucas Luxco or Manco 1 in accordance with Section 4.2 or 4.3(c)) to his
Relatives at any time prior to the Pre-Closing Notice Date, provided that in the
event of any such transfer (a “Permitted Transfer”):

  (a)   the transferee shall become a Party to this Agreement as a Family Seller
by delivering to the PE Fund, Newco, Bidco, Willis Europe and the Families’
Agent, prior to the Pre-Closing Notice Date, (i) an instrument of adherence in
the form attached at Schedule 6.3(a) or, in the event that the Permitted
Transfer is a donation to a minor, an instrument of adherence in the form
attached at Schedule 6.3(b) duly executed by an agent appointed in the donation
deed (acte notarié de donation) in accordance with Article 389-3 of the French
Civil Code (Code civil);     (b)   for purposes of this Agreement, the Target
Shares (or any title division (démembrement) thereof) transferred pursuant to
such Permitted Transfer shall be deemed never to have been held by the
transferor but the said transferor shall remain jointly liable (solidairement
responsable) for any breach of this Agreement by the transferee; and     (c)  
the Pre-Closing Notice shall include an updated version of the table appearing
in Schedule 6.1.



6.4   Soultes       Upon the Willis Contributions, the Lucas Luxco Contribution,
the Manco 1 Contribution, the Willis Additional Contribution and the Family
Additional Contribution, Newco shall receive contributions for a value in excess
of the value of issuance of Newco Shares, Convertible Bonds and Bonds to such
contributors, as described in Schedule 6.4 (the “Soultes”) for each contributor;
such soultes shall be paid by Newco on the Closing Date to such contributors as
allocated in Schedule 6.4.



7.   CONDITIONS PRECEDENT TO CLOSING



7.1   Conditions Precedent to the obligations of all Parties       For the
benefit of the PE Fund, Newco, Bidco and each of the Sellers, the respective
obligations of each Party under this Agreement shall be subject to the
satisfaction or waiver (only by mutual agreement of the PE Fund, Willis Europe
and the Families’ Agent), prior to or at the Closing, of each of the following
Conditions Precedent:

  (a)   Financing. (i) The Definitive Financing Agreements shall be in full
force and effect, (ii) all the conditions to the drawdown of the Bank Loans set
forth therein (other than the conditions depending on the consummation of the
transactions contemplated by Sections 3 and 4) shall have been satisfied and
(iii) the Banks shall not have informed Newco, Bidco or the PE Fund of their
intention not to comply with their obligations under the Definitive Financing
Agreements; and

32



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (b)   No Injunction. No Governmental Authority of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any statute, rule,
regulation, judgment, decree, injunction or other order (whether temporary,
preliminary or permanent) which remains in effect and which, in each case,
prohibits consummation of the transactions contemplated by this Agreement.



7.2   Condition Precedent to the obligations of the PE Fund, Newco and Bidco    
  For the benefit of the PE Fund, Newco and Bidco, the respective obligations of
the PE Fund, Newco and Bidco under this Agreement shall be subject to the
satisfaction or waiver (in the discretion of the PE Fund), prior to or at the
Closing, of each of the following Conditions Precedent:

  (a)   the Conversion of the Target shall have been unanimously approved and
authorized, subject to the Closing, by all the Target’s shareholders
(actionnaires commanditaires) present or represented at a duly convened
extraordinary general meeting and by all the Target’s unlimited partners
(associés commandités) pursuant to Section 5.5; and     (b)   the Sellers, Lucas
Luxco, Financière Natelpau and Mincos shall have performed in all material
respect all of the covenants and complied in all material respects with all the
provisions required by this Agreement to be performed or complied with by them
at or before the Closing.



7.3   Condition Precedent to the obligations of the Sellers       For the
benefit of each of the Sellers, the respective obligations of each of the
Sellers and Financière Natelpau under this Agreement shall be subject to the
satisfaction or waiver (in the discretion of Willis Europe and the Families’
Agents), prior to or at the Closing, of the following Condition Precedent:
Newco, Bidco, the PE Fund, the other Sellers, Financière Natelpau and Mancos
shall have performed in all material respects all of the covenants and complied
in all material respects with all the provisions required by this Agreement to
be performed or complied with by them at or before the Closing.



7.4   Responsibility for Satisfaction       Each of the Sellers and the PE Fund
shall act in good faith and use its commercially reasonable efforts, to take,
agree to take or cause to be taken, any and all actions and to do, or cause to
be done, any and all things necessary, proper or advisable so as to, as promptly
as practicable (and in any event prior to the Long Stop Date), satisfy the
Conditions Precedent set forth in this Section 7 and to permit consummation of
the transactions contemplated by this Agreement.



7.5   Satisfaction or Non Satisfaction

  (a)   If the Closing does not occur on the Long Stop Date at the latest
because the Conditions Precedent are not satisfied or deemed to be satisfied, or
waived, this Agreement may be terminated in accordance with Section 14.1(e).

33



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (b)   Willis Europe, the Families Agents and the PE Fund may in any event
mutually agree to postpone the Long Stop Date.



7.6   Transfer of Ownership       For the avoidance of doubt, and
notwithstanding articles 1179 and 1583 of the French Civil Code (Code civil),
ownership of the Target Shares shall only pass to Newco and Bidco, as the case
may be, at the Closing, without any retroactive effect, upon full payment of the
Purchase Price in accordance with Section 8.2.


8. CLOSING


8.1   Date and Place of Closing       Provided that (x) each of the Conditions
Precedent set forth in Section 7 has either been satisfied or waived and
(y) this Agreement has not been previously terminated pursuant to Section 14.1,
the Closing shall take place:

  (a)   at the offices of Mayer Brown, at 20, avenue Hoche, 75008 Paris (France)
or at such other place as the PE Fund, Willis Europe and the Families’ Agent may
agree upon in writing; and     (b)   at a date and time to be set by agreement
between the PE Fund, Willis Europe and the Families’ Agents, or failing such
agreement, at 9.00 a.m. on the day which is the later of:

  (i)   the Business Day on which the Condition Precedent set forth in
Section 7.2(a) is satisfied or waived;     (ii)   the Business Day following the
expiration of a nine (9) calendar day period as from the day on which the
Independent Appraisers have issued their last report in accordance with
Section 5.2; and     (iii)   December 17, 2009.

      The date on which the Closing shall take place is referred to herein as
the “Closing Date”.


8.2 Payment of the Purchase Price

    At the Closing, the PE Fund shall cause Bidco to pay:

  (a)   the Willis Price to Willis Europe (for Willis Europe’s Target Shares not
contributed to Newco) by wire transfer of immediately available cleared funds to
such account of Willis Europe as shall have been notified to Bidco in writing by
Willis Europe for such purpose no later than the Pre-Closing Notice Date; and  
  (b)   One hundred fifty nine million three hundred thirty six thousand seventy
eight Euros (€159,336,078), corresponding to the excess of (i) the Purchase
Price

34



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      (as reduced by the amount of the Additional Valuation, if any), over
(ii) the Willis Price, to the Family Sellers (for the Family Sellers’ Target
Shares not contributed to Newco) by wire transfers of immediately available
cleared funds to such accounts of the Family Sellers as shall have been notified
to Bidco by the Families’ Agents for such purpose in the Pre-Closing Notice. In
any event, each of the Family Sellers expressly authorizes the Families’ Agent
acting as his agent to withhold his Fraction of such Families’ Agent’s Expenses.
Neither the PE Fund nor Newco nor Bidco nor Willis Limited nor Willis Europe
shall bear any liability whatsoever to the Family Sellers in respect of such
payments to, and by, the Families’ Agents, for and on behalf of the Family
Sellers.



8.3   Closing Deliveries       At the Closing:

  (a)   Willis Europe and the Families’ Agents shall deliver, or cause to be
delivered (with certified copies delivered to each others), to Newco, Bidco and
the PE Fund:

  (i)   duly completed signed transfer forms (ordres de mouvement) in favor of
Newco or Bidco, as the case may be, with respect to the Target Shares sold or
contributed to Newco or Bidco, as the case may be, pursuant to this Agreement,
which when all such transfer forms are taken together, effect the transfer to
Newco or Bidco, as the case may be, of all the Target Shares to be delivered as
at the Closing;     (ii)   duly completed and signed tax transfer forms
(formulaire Cerfa n°2759 DGI) in respect of all the Target Shares to be sold to
Bidco in accordance with the terms of this Agreement (three (3) original copies
per Seller), it being expressly agreed that Bidco shall sign such forms and that
a single tax transfer form shall be completed for sold shares originally divided
between bare ownership (nue-propriété) and usufruct (usufruit);     (iii)   the
up-to-date transfer register (registre des mouvements de titres) and the
shareholders’ accounts (fiches individuelles d’actionnaires) of the Target duly
indicating the transfer to Newco or Bidco, as the case may be, of all the Target
Shares to be transferred at the Closing, free and clear of all Encumbrances;    
(iv)   the subscription forms corresponding to the subscriptions described in
Sections 3.2 to 3.4 and 4.1 to 4.4;     (v)   the minutes of the extraordinary
general meeting of the Target’s shareholders (actionnaires commanditaires) and
the meeting of the Target’s unlimited partners (associés commandités) which,
inter alia, approve and authorize, subject to the Closing, the Conversion of the
Target, approve Newco and Bidco as new Shareholders of the Target and, as the
case may be, approve the pledge to be granted to the Banks and its beneficiary;

35



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (vi)   a copy of the powers of attorney, in agreed form, for each Seller that
shall not attend the Closing;     (vii)   reliance letters for the VDD Report to
Newco, Bidco and the Banks in satisfactory form for them;     (viii)   a copy of
the Willis Gras Savoye Ré Agreement duly signed, according to Clause 10.3; and  
  (ix)   a copy of the duly completed signed transfer forms in favor of Target
and the corresponding duly completed and signed tax transfer forms for the Lucas
Minority Shares and the Gras Minority Shares, according to Section 9.4.

  (b)   Bidco and the PE Fund shall deliver to Willis Europe and the Families’
Agents evidence of the wire transfers relating to the full payment of the
Purchase Price in accordance with Section 8.2.



8.4   Execution of the Shareholders’ Agreement

  (a)   The PE Fund, the Rollover Sellers and Mincos undertake to execute,
together with Financière Natelpau, Lucas Luxco and Mancos (and any authorized
substituted entities), and enter into a shareholders’ agreement relating to
Newco substantially in the form attached at Schedule 8.4 (the “Shareholders’
Agreement”) at the Closing.     (b)   At the Closing, the PE Fund and the
Rollover Sellers shall take, to the fullest extent possible under applicable
Law, all actions necessary to amend the applicable Organizational Documents of
Newco in order to implement articles 2, 3 and 4 of the Shareholders’ Agreement
and, in any event, as from the Closing Date, shall act in accordance with the
Shareholders’ Agreement.


8.5 Matters at the Closing

  (a)   Immediately after Closing, Newco shall sell to Bidco all the Target
Shares it holds, including under Section 4.4, for the price it acquired them or
a price equivalent to the contribution value under which they were contributed
to it.     (b)   All actions to be taken and all documents to be executed and
delivered by the Parties at the Closing in accordance with this Agreement shall
be deemed to have been taken and executed simultaneously, and, therefore, no
actions or proceedings shall be deemed taken nor any documents shall be deemed
executed or delivered until all have been taken, executed and delivered, and
title to the Target Shares shall not be transferred to Newco or Bidco which
shall have no property rights or interest in the Target Shares unless and until
the Closing actually takes places and the Purchase Price has been effectively
received by the intended recipients thereof.

36



--------------------------------------------------------------------------------



TABLE OF CONTENTS



9. PRE-CLOSING MATTERS


9.1   Preliminary Information       On the third (3rd) Business Day prior to the
Closing Date (the “Pre-Closing Notice Date”), the Families’ Agents shall deliver
to Newco and Bidco a written notice (the “Pre-Closing Notice”) setting forth:

  (a)   With respect to the Gras Shareholders, whether or not they want to use
the alternative mechanism provided in Sections 3.4(c) and 4.4(b)(ii);     (b)  
the updated version of the table appearing in Schedule 6.1; and     (c)  
several euro-denominated accounts (including full IBAN details) opened at a bank
in the name of the Family Sellers as indicated by the Families’ Agent into which
(i) the aggregate Purchase Price payable at the Closing to the Family Sellers
pursuant to the updated version of the table appearing in Schedule 6.1 and
Section 8.2 shall be paid by Bidco by wire transfers in immediately available
cleared funds at the Closing, allocated in accordance with such updated version
of Schedule 6.1.



9.2   Conduct of Business       During the period from and including the date of
this Agreement until the Closing, except as may be (w) disclosed in the
Documentation and/or in Schedule 9.2, or (x) required by applicable Law,
(y) contemplated elsewhere in this Agreement or necessary to implement the
transactions contemplated herein, or (z) consented to in writing by the PE Fund
(which consent shall not be unreasonably withheld or delayed, having due
consideration for the interests of the Group Companies), the Sellers, within the
limits of their respective authority as shareholder, officer, director or
employee of the Group Companies, undertake to:

  (a)   ensure that the Group Companies carry on their activities only in the
ordinary course of business (en bon père de famille) in substantially the same
manner as heretofore conducted;     (b)   prevent the Target from declaring,
setting aside, making or paying any dividend, interim dividend or other
distribution in respect of its share capital (in cash or otherwise), or
purchasing or redeeming any shares in its share capital, provided that, for the
avoidance of doubt, nothing herein shall prevent the distribution mentioned in
Section 5.6(d), the repurchase of Target Shares resulting from the exercise of
Stock Options or any other repurchase of Target Shares by the Target on or prior
to the Closing; and     (c)   prevent each of the Group Companies from (other
than in favor of another Group Company or pursuant to the Minority
Arrangements):

  (i)   amending its Organizational Documents; provided that, for the avoidance
of doubt, nothing herein shall prevent the Conversion of the Target;

37



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (ii)   issuing or selling any shares in its share capital or any options,
warrants or other rights to purchase any such shares or any securities
convertible into or exchangeable for such shares; provided that, for the
avoidance of doubt, nothing herein shall prevent (x) an Original Family Seller
from transferring its Target Shares pursuant to Section 6.3 or (y) the exercise
of the Stock-Options;     (iii)   incurring (other than in the ordinary course
of business consistent with past practice) any material indebtedness for
borrowed money (including through the issuance of debt securities) or granting
any guarantee (other than (A) guarantees granted in the ordinary course of
business pursuant to OHADA Rules, (B) guarantees required by applicable Laws to
carry out insurance brokerage activities, or (C) more generally in the ordinary
course of business) or other commitment to secure any loan or borrowing or
creating or allowing to come into being any Encumbrances;     (iv)   acquiring,
selling, leasing, licensing, transferring or abandonning (A) any significant
asset or (B) any interests in or securities issued by an Entity which is not a
Group Company for an amount in excess of €500,000 or merging or demerging with
or into another Entity which is not a Group Company;     (v)   amending its
salary policy or giving its employees salary increases, benefits in kind,
bonuses or other benefits of any kind whatsoever, other than in the context of
normal activity and in accordance with past practices or hiring any employees or
terminating any employment agreement of an employee with an annual gross salary
exceeding €250,000;     (vi)   agreing, resolving or commiting to do any action
that would be reasonably likely to cause any of the conditions to completion of
the transactions contemplated by this Agreement not to be satisfied; and    
(vii)   committing in writing to take any of the actions set forth in the
foregoing Paragraphs (i) through (vi).

For the purposes of granting any consents which may be requested by Willis
Europe, the Lucas Family’s Agent or a Group Company pursuant to this
Section 9.2, the PE Fund hereby designates Mr. Christian Couturier with
immediate effect and represents and warrants to, and agrees with, each of the
Sellers that Mr. Christian Couturier shall have the full capacity and right to
give any such consents on behalf of the PE Fund during the term of this
Agreement. Within three (3) Business Days of receipt of any request for consent
from Willis Europe, the Lucas Family’s Agent or a Group Company, the PE Fund
shall have the right to notify Willis Europe, the Lucas Family’s Agent or the
relevant Group Company that it objects to the proposed action (which notice of
objection shall indicate the reasons for so objecting). If the PE Fund shall not
have notified Willis Europe, Lucas Family’s Agent or the relevant Group Company,
as the case may be, of its objection to a proposed action within such period of
three (3) Business Days, the PE Fund shall be deemed to have consented to such
proposed action.

38



--------------------------------------------------------------------------------



TABLE OF CONTENTS



9.3   Access to Group Companies

  (a)   During the period from and including the date of this Agreement until
the Closing, upon the reasonable written request of the PE Fund and subject to
compliance by the PE Fund and its advisors with the terms of the confidentiality
agreement dated May 11, 2009 (the “Confidentiality Agreement”), the Families’
Agents (on behalf of all the Family Sellers) and Willis Europe shall use their
commercially reasonable endeavors to arrange for the PE Fund and its
representatives to be granted reasonable access during normal business hours to
each Group Company’s documents and senior management as the PE Fund may
reasonably require in order to ensure a timely and efficient Closing, provided
that such access shall not interfere with the normal business and operations of
the Group Companies.     (b)   Notwithstanding the foregoing, the Families’
Agents and Willis Europe shall not be required to provide access to any
information which they cannot provide to the PE Fund by reason of
confidentiality undertakings with a third party or considering the difficulty to
obtain such information.



9.4   Minority Shares       Before the Closing:

  (a)   Mr. Patrick Lucas and Mr. Emmanuel Gras shall sell to Target the 400 and
800 shares issued by Gras Savoye SA that they hold respectively (the “Lucas
Minority Shares” and the “Gras Minority Shares” respectively) for an amount per
share equal to €24.67 (twenty four Euros and sixty seven cents).     (b)  
Willis Europe shall buy from Miss Sarah Turvill and Mr. Joseph Plumeri one (1)
Target Shares held by each of them at the date hereof.



10.   ADDITIONAL AGREEMENTS



10.1   Stock Options

  (a)   The PE Fund and the Rollover Sellers shall use their commercially
reasonable efforts, from and including the date hereof, to convince:

  (i)   each holder of Stock Options to accept the termination or the amendment
of the Stock Options Agreements to which he is a party;     (ii)   each holder
of Exercisable Stock Options to exercise their Exercisable Stock Options and to
undertake to sell at the Closing to Bidco or the Target all Target Shares which
may result from the exercise of such Exercisable Stock Options at a price per
Target Share equal to the Purchase Price per Target Share;     (iii)   each
holder of Non Exercisable Stock Options to enter into an agreement with Bidco
substantially in the form set forth in Schedule 10.1 (a “Put and Call Options
Agreement”) pursuant to which

39



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      such holder of Stock Options would grant a call option to Bidco, which
would grant a put option to such holder of Stock Options, with respect to all
Target Shares which may result from the exercise of such Non Exercisable Stock
Options by such holder of Stock Options;     (iv)   each holder of Stock Options
who would have exercised its Stock Options before the Closing and who would not
have sold its shares before Closing to sign with Target or Bidco an undertaking
to sell to it the corresponding Shares on December 31, 2010 at the latest at a
price per Target Share determined in accordance with the Put and Call Options
Agreement.

  (b)   Willis Europe, Mr. Gras and Mr. Naftalski hereby give full power and
authority to Patrick Lucas to negociate and sign the termination or amendment
agreement described in (i) above and the Put and Call Options Agreements
described in (iii) above; and     (c)   The PE Fund shall cause Bidco to
purchase and be able to purchase, at the Closing, at a price per Target Share
equal to the Purchase Price per Target Share, any Target Shares, if not
previously acquired by Target, which may result from the exercise of the
Exercisable Stock Options and would be tendered for purchase by their holders at
or prior to Closing.     (d)   Willis Europe, Mr. Lucas, Mr. Gras and
Mr. Naftalski undertake to accept the termination or amendment of the Stock
Options Agreements of any holder of Stock Options who would sell to Bidco his
Target Shares resulting from the exercise of his Exercisable Stock Options at
the Closing and/or would enter into a Put and Call Options Agreement.     (e)  
Should Willis Europe or one of its Affiliates be required under the existing
Stock Options Agreements to purchase Target Shares held by a holder of Stock
Options as a result of his exercise of his Stock Options, Bidco undertakes to
substitute itself, or to substitute Target, for Willis Europe or its Affiliate
and to acquire (or make Target acquire) such Target Shares in their place.



10.2   Management package

  (a)   At or after the Closing, Newco shall issue non voting Newco Class 2
Shares with Warrants attached to be subscribed by Mancos in accordance with
Sections 3.3 and 4.3 so that the PE Fund and the Rollover Sellers are diluted
equally pro-rata to their respective holding prior to such issuance.     (b)  
Upon issuance and subscription of those securities, the PE Fund, Lucas Luxco and
Financière Natelpau and the members of the management of the Group Companies who
held shares in Mancos and Mancos shall enter into a shareholders’ agreement
reflecting the terms and conditions set forth in Schedule 10.2.

40



--------------------------------------------------------------------------------



TABLE OF CONTENTS



10.3   Willis Gras Savoye Ré       The Sellers undertake to ensure that Target
shall, before the Closing Date, sign and enter with Willis Europe BV and Willis
Group Limited into the amendment agreement appearing in Schedule 10.3 (the
“Willis Gras Savoye Ré Agreement”).

10.4   Transfers of the Target Shares held in accordance with Target Shares
loans prior to Closing       Mr. Patrick Lucas undertakes and shall take all
necessary actions to ensure that the Target Shares held in accordance with
Target Shares loans (prêts de consommation d’actions) listed form 7 to 10 in
Schedule (c) are reimbursed and that the Target Shares loans are terminated
prior to Closing.



11.   REPRESENTATIONS OF THE PE FUND       The PE Fund hereby represents and
warrants to the Sellers, as of the date hereof and as of the Closing Date
(except for such representations which are expressly made as of the date hereof
or as of the Closing Date and are therefore only made on such date), as set
forth below.



11.1   Organization; Authority and Validity

  (a)   The PE Fund is an Entity duly organized and validly existing under the
Laws of France.     (b)   Both Newco and Bidco are a société par actions
simplifiée duly organized and validly existing under the Laws of France, is not
in a state of insolvency (en état de cessation des paiements), nor subject to
any Bankruptcy Proceedings and no facts exist that would result in any such
event occurring.     (c)   The PE Fund, Newco and Bidco have the corporate power
and authority to enter into this Agreement, to perform their obligations
hereunder and to consummate the transactions contemplated hereby. The individual
signatory in their names and on their behalf is duly authorized for that
purpose.     (d)   The execution of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the competent
corporate bodies of the PE Fund, Newco and Bidco, and no other corporate action
on the part of the PE Fund, Newco or Bidco is necessary to authorize the
execution of this Agreement or the consummation of any of the transactions
contemplated hereby.     (e)   This Agreement has been duly executed by the PE
Fund, Newco and Bidco and constitutes a legal, valid and binding obligation of
the PE Fund, Newco and Bidco, enforceable against them in accordance with its
terms.



11.2   Newco and Bidco       Each of Newco and Bidco:

  (a)   is not in violation of, and has not violated, any applicable Law or
judgment;

41



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (b)   does not exercise, and has never exercised, any activity;     (c)   has
not, and has never had, any employees; and     (d)   has no liability or
obligation (including off-balance sheet liabilities) except for liabilities or
obligations directly related to the transactions contemplated by this Agreement
which have been disclosed to the Sellers.



11.3   No Conflict       Neither the entering into of this Agreement, nor the
performance by the PE Fund, Newco and Bidco of their obligations hereunder, nor
the consummation of the transactions contemplated herein, does or will:

  (a)   conflict with or violate any provision of the Organizational Documents
of the PE Fund, Newco and Bidco;     (b)   violate, conflict with or result in
the breach or termination of, or constitute a default or event of default (or an
event which with notice, lapse of time, or both, would constitute a default or
event of default), under the terms of, any contracts or Governmental
Authorizations to which the PE Fund, Newco, Bidco or any of their Affiliates is
a party or by which the PE Fund, Newco, Bidco or any of their Affiliates are
bound; or     (c)   constitute a violation by the PE Fund, Newco, Bidco or any
of their Affiliates of any Laws or judgments.



11.4   Governmental Authorizations, Consent       No Governmental Authorization
or other third party consent is required to be made or obtained by the PE Fund,
Newco, Bidco or any of their Affiliates prior to the Closing in connection with:
(a) the entering into of this Agreement by the PE Fund, Newco and Bidco, (b) the
performance by the PE Fund, Newco and Bidco of their obligations hereunder, or
(c) the consummation of any of the transactions contemplated hereby.



11.5   Acknowledgements

  (a)   The PE Fund acknowledges and agrees that:

  (i)   it and its advisors have carried out an independent and satisfactory due
diligence of the Group Companies, as the PE Fund has deemed necessary,
consisting in (x) reviewing the VDD Report (y) reviewing and analysing the
Documentation, and (z) asking written and oral questions and analysing the
answers to such questions and all documents relating thereto;     (ii)   it and
its advisors have had access to the senior management of the Group Companies,
notably during management presentations, and in this respect have obtained from
such senior management all material information they have deemed necessary; and

42



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (iii)    in entering into this Agreement, it has relied upon its own review
and analysis of the Documentation and upon the representations and warranties of
the Sellers expressly set forth in this Agreement (and in respect of which the
PE Fund represents that they have no knowledge of any breach).

  (b)   The PE Fund acknowledges that the representations, warranties and
statements of the Sellers set forth in the Agreement supersede any and all
earlier representations, warranties or statements made by the Sellers, any
Sellers’ Connected Persons or any Group Companies’ Connected Persons regarding
the Target Shares, any of the Group Companies or any of the transactions
contemplated hereby, and that the Sellers and the Sellers’ Connected Persons
shall have no liability in respect of any such earlier representations,
warranties or statements. Except as expressly set forth in this Agreement, none
of the Sellers or any of the Sellers’ Connected Persons makes any representation
or warranty, either express or implied, of any kind whatsoever with respect to
the Target Shares, the Group Companies or any of the transactions contemplated
hereby (including as to the accuracy or completeness of any information reviewed
by the PE Fund or their Connected Persons).     (c)   In connection with their
investigations of the Group Companies, the PE Fund may have received from the
Sellers, the Group Companies and/or their respective Affiliates or Connected
Persons certain projections, forecasts and/or business plan information. The PE
Fund acknowledges that there are uncertainties inherent in attempting to make
such projections and other forecasts and plans and that it is familiar with such
uncertainties. The PE Fund further acknowledges that, subject to fraud or
willful misconduct of the Sellers, neither any of the Sellers nor any of the
Sellers’ Connected Persons, nor any of the Group Companies, nor any of the Group
Companies’ Connected Persons makes any representation or warranty, whether
express or implied, with respect to the future relations of the Group Companies
with any customers or suppliers, or with regard to the future financial or
business prospects of the Group Companies, and the PE Fund further confirms that
it takes full responsibility for making, on the basis of the Documentation, its
own evaluation of the Group Companies and its current position and future
financial and business prospects.



12.   REPRESENTATIONS OF THE SELLERS



12.1   General representations by each Seller individually       Each Seller
represents and warrants to Bidco only in respect of itself (and not in respect
of any other Seller) as of the date hereof and as of the Closing Date (except
for such representations which are expressly made as of the date hereof or as of
the Closing Date and are therefore only made on such date), as set forth below:

  (a)   each Seller has the power and authority to enter into this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby and has obtained all necessary consents and

43



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      authorizations required to be obtained by it (and not by Newco, Bidco or
the PE Fund) to perform this Agreement (subject, prior to Closing, to the
accuracy of the representation and warranty of the PE Fund under Section 11.4);
    (b)   this Agreement has been duly executed by each Seller and constitutes a
legal, valid and binding obligation of each Seller, enforceable against it in
accordance with its terms;     (c)   each Original Seller owns, as of the date
of this Agreement, the number of Target Shares (or any title division
(démembrement) thereof) set out opposite its name in Schedule (C);     (d)  
each Seller will, at the Closing, be the sole owner of the Target Shares (or any
title division (démembrement) thereof) that it will sell to Newco or Bidco, as
the case may be, and such Target Shares (or any title division (démembrement)
thereof) will, on the Closing Date, be fully paid up, validly issued and free
and clear from any Encumbrance;     (e)   except as may be disclosed in
Schedule 12.1 or otherwise expressly provided in this Agreement and, as the case
may be, for directors’ fees (jetons de présence), dividends approved but unpaid
and its salaries as employee or officer (mandataire social) of the Group
Companies, none of the Group Companies owes it any amounts, on the basis of a
shareholder’s loan or any loan or arrangement of any nature whatsoever;     (f)
  each of the Sellers which are not individuals is duly organized and validly
existing under the laws of its jurisdiction of incorporation or formation, is
not in a state of insolvency (en état de cessation des paiements), nor subject
to any Bankruptcy Proceedings and no facts exist that would result in any such
event occurring;     (g)   neither the entering into of this Agreement nor the
performance by a Seller of its obligations hereunder nor the consummation of the
transactions contemplated herein does or will:

  (i)   conflict with or violate any provision of the Organizational Documents
of such Seller, if it is an Entity;     (ii)   violate, conflict with or result
in the breach or termination of, or constitute a default or event of default (or
an event which with notice, lapse of time, or both, would constitute a default
or event of default), under the terms of, any contracts or Governmental
Authorizations to which such Seller or any of its Affiliates is a party or by
which such Seller or any of its Affiliates is bound; or     (iii)   constitute a
violation by such Seller or any of its Affiliates of any Laws or judgments; and

  (h)   no Governmental Authorization or other third party consent is required
to be made or obtained by each Seller or any of its Affiliates prior to the
Closing in connection with: (a) the entering into of this Agreement by such
Seller, (b) the

44



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      performance by such Seller of its obligations hereunder, or (c) the
consummation of any of the transactions contemplated hereby.



12.2   Additional representations by the Sellers on a several basis       Except
as may be disclosed in the Documentation and/or in the Half Year Accounts and/or
in Schedule 12, the Sellers (each to its own Knowledge) represent and warrant
severally but not jointly (conjointement mais non solidairement) to Bidco as of
the date hereof and as of the Closing Date (except for such representations
which are expressly made as of the date hereof or as of the Closing Date and are
therefore only made on such date), as set forth below:

  (a)   all the Target Shares and the treasury Target Shares owned by the Target
represent all of the securities issued by the Target giving access to its share
capital;     (b)   except for the Stock Options and the Minority Arrangements,
there are no options, undertakings to buy or sell, warrants, bonds or other
agreements or undertakings under which the Group Companies are or could be
required to create other shares or securities giving or potentially giving
access to the share capital of the Group Companies;     (c)   no Group Company
has repurchased, redeemed or otherwise reacquired its own securities, directly
or indirectly; the Group Companies which have repurchased their own securities
as disclosed in the Documentation or in Schedule 12, have repurchased such
securities in compliance with applicable Laws, and those Group Companies are not
bound by any contract requiring further financial or performance obligations in
connection with such repurchases, redemptions or reacquisition;     (d)   each
Group Company is duly organized and validly existing under the laws of its
jurisdiction of organization and is not in a state of insolvency nor subject to
any Bankruptcy Proceedings;     (e)   each Group Company is duly qualified to do
business in each jurisdiction in which the conduct of its business requires it
to be so qualified under applicable Laws;     (f)   the Target directly or
indirectly has full ownership of the shares, voting rights and financial rights
in the Subsidiaries, as indicated in, and subject to, Schedule (D);     (g)  
except for minority interests owned as short-term investments (such as valeurs
mobilières de placement), the Target and the Subsidiaries do not hold, directly
or indirectly, any shareholding interests in any Entity which is not included in
the Half Year Accounts; and     (h)   during the period from January 1st, 2009
until the date of this Agreement (inclusive), none of the Group Companies has
carried out or committed to carry out any of the transactions listed in
Sections 9.2(c)(i) to 9.2(c)(vii).

45



--------------------------------------------------------------------------------



TABLE OF CONTENTS



13.   INDEMNIFICATION BY THE SELLERS



13.1   Indemnification of Bidco       Each Seller undertakes to indemnify Bidco
for any loss incurred by Bidco, directly or through the transfer by Newco to
Bidco of Target Shares, which:

  (a)   has its origin or cause prior to the Closing; and     (b)   is the
direct consequence (to the exclusion of consequential or indirect damages) of
any inaccuracy in the representations and warranties made by such Seller,
individually or severally, in Section 12.



13.2   Maximum liability

  (a)   Under circumstances where a claim may be validly made against all or any
of the Sellers under this Section 13, the amount claimed by Bidco against any
single Seller shall not exceed the product of (i) such Seller’s Fraction, and
(ii) the total amount which could be claimed at such time by Bidco against all
the Sellers (collectively).     (b)   The maximum aggregate amount for which a
Seller may be liable in respect of any and all claims which may be made under
this Section 13 shall be limited to such Seller’s Fraction of ten percent (10%)
of (i) the Purchase Price less (ii) the amount invested by Financière Natelpau
in accordance with Sections 3.4.



13.3   Time Limitation – Conduct of claims — Mitigation

  (a)   No claim shall give rise to an indemnification obligation under this
Section 13 if notice of such claim is made after a period of one (1) year as
from the Closing Date (the “Expiry Date”).     (b)   If a claim is made before
the Expiry Date, it shall be deemed withdrawn four (4) months after the Expiry
Date unless judicial proceedings in respect of it have been commenced prior to
the expiration of such a four (4) month period.     (c)   No claim may be made
against a Seller in respect of Schedule 12.2 unless it is made against all the
Sellers.     (d)   Any payment in accordance with this Section 13 shall be
deemed to be a reduction in the Purchase Price and shall be made by the Sellers
within eight (8) days of the claim or, in case of disagreement, within eight
(8) days of a mutual agreement between the Families Agents, Willis and Bidco or
the handing down of an enforceable judgement (décision exécutoire).     (e)  
Bidco undertakes to make its best efforts to mitigate any loss which may give
rise to a claim against the Sellers.     (f)   Except for application of
articles 1117, 1626, 1641 of the French Civil Code, the indemnification provided
for in this Section 13 shall constitute Bidco’s

46



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      exclusive remedy in respect of any breach of the representations and
warranties set forth in Section 12 and Bidco hereby waives any right that it may
have to rescission of this Agreement.



14.   TERMINATION



14.1   Termination Causes       This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, at any time prior to the
Closing:

  (a)   by the mutual written consent of the PE Fund, Willis Europe and each of
the Families’ Agents;     (b)   by either the PE Fund, Willis Europe or the
Families’ Agents upon written notice served to the non-terminating Parties, if
any permanent injunction or action by any Governmental Authority of competent
jurisdiction prohibiting consummation of the transactions contemplated by this
Agreement shall have been issued or taken and shall have become final and from
which no appeal is possible;     (c)   by either Willis Europe or the Families’
Agents upon written notice served to the non-terminating Parties on the Closing
Date, if the PE Fund shall fail to comply with its obligations set forth in
Section 8, it being expressly agreed that such termination would be in addition
to and without prejudice to all other rights and/or remedies available to the
Sellers against the PE Fund including the right to claim damages;     (d)   by
the PE Fund upon written notice served to Willis Europe and the Families’ Agents
on the Closing Date, if the Sellers or Mincos shall fail to comply with their
obligations set forth in Section 8, it being expressly agreed that such
termination would be in addition to and without prejudice to all other rights
and/or remedies available to the PE Fund against the Sellers or Mincos including
the right to claim damages; or     (e)   by either the PE Fund, Willis Europe or
the Families’ Agents, upon written notice served to the non-terminating Parties
on the Long Stop Date, in the event that the Closing has not occurred, for any
reason whatsoever, on the Long Stop Date at the latest, except to the extent
that such failure arises out of, or results from, a breach by the Party (or
Parties) seeking to terminate this Agreement of any of the covenants, agreements
or other undertakings set forth in this Agreement to be performed or observed by
such Party (or Parties) prior thereto, it being agreed that the PE Fund, Willis
Europe and the Families Agents shall consult each other in good faith on the
possibility of and the consequences of an extension of the Long Stop Date
(except in case of breach by a Party as aforementioned).

47



--------------------------------------------------------------------------------



TABLE OF CONTENTS



14.2   Effect of Termination       If this Agreement is terminated pursuant to
Section 14.1, no Party hereto (or any of its Connected Persons) will have any
liability or further obligation under this Agreement to any other Party to this
Agreement, except for (a) any liability that shall have accrued prior to such
termination, (b) any liability arising out of any breach of this Agreement prior
to such termination and (c) the obligations set forth in Section 15
(Confidentiality) and Section 16 (Miscellaneous), which shall survive
termination.



15.   CONFIDENTIALITY



15.1   Public Announcements

  (a)   Neither any of the Sellers nor the PE Fund shall, or shall permit any
Affiliate which they control, or any of their representatives or advisors to,
issue or cause the publication of any press release or other public announcement
or disclosure with respect to this Agreement or the transactions contemplated
hereby without the prior written consent of Willis Europe, the Families’ Agents
and the PE Fund, which consent shall not be unreasonably withheld, except that
each Party shall be permitted to make such public announcements as may be
required by applicable Law.     (b)   In the event any such press release,
public announcement or other disclosure is required by Law to be made by the
Party proposing to issue the same, such Party shall notify Willis Europe, the
Families’ Agents and the PE Fund prior to the issuance or making of any such
press release, public announcement or other disclosure and shall use its
commercially reasonable endeavors to consult in good faith with Willis Europe,
the Families’ Agents and the PE Fund and to take into account the reasonable
requirements of such Parties as to the timing, content and manner of making any
such press release, public announcement or other disclosure.     (c)   Except to
the extent that the Sellers or any Group Company is required by applicable Law
to make any such communication, Willis Europe, the Families’ Agents and the PE
Fund shall consult with each other concerning the means by which the Group
Companies’ customers and suppliers and others having dealings with the Group
Companies will be informed of the transactions contemplated by this Agreement.



15.2   Non-Disclosure

  (a)   The PE Fund shall, and shall procure that their Affiliates shall, keep
confidential all information provided to them by or on behalf of any Seller or
otherwise obtained by or in connection with (x) this Agreement which relates to
a Seller and, (y) if the Closing does not occur, any of the Group Companies.    
(b)   If, after Closing, any of the Group Companies holds confidential
information relating to any of the Sellers, the PE Fund and the Rollover Sellers
shall procure that such Group Company keeps that information confidential and,
to

48



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      the extent reasonably practicable, returns that information to the
relevant Seller or destroys it, in each case without retaining copies.     (c)  
Except as specifically contemplated by this Agreement, during the period from
and including the date of this Agreement until the Closing, neither the PE Fund
nor any of their Affiliates shall, without the Sellers’ prior written consent,
engage in discussions with, continue discussions with, or otherwise communicate
orally or in writing with any customer, supplier, distributor or other person
having business dealings with any of the Group Companies with respect to any
matter related to or affecting any of the Group Companies or any of the Group
Companies’ business or operation before the Closing.     (d)   Without limiting
the generality of the foregoing, the PE Fund acknowledges that it shall continue
to be bound by the Confidentiality Agreement during the period from and
including the date of this Agreement until the Closing.



16.   MISCELLANEOUS



16.1   Further Actions       Subject to the terms and conditions herein
provided, each of the Parties shall use its reasonable endeavors to take all
measures or to ensure that all measures necessary or advisable under applicable
Laws are taken in a timely manner for the consummation of the transactions
contemplated by this Agreement. In the event that after the Closing Date any
additional measures are necessary or desirable for the consummation of the
transactions contemplated hereby, the Parties shall take all such measures, or
shall ensure that they are taken.



16.2   Families’ Agents

  (a)   Appointment of the Lucas Family’s Agents. Each of the Family Sellers,
except the Gras Shareholders, hereby irrevocably and exclusively appoints
Mr. Patrick Lucas as his agent (mandataire) (the “Lucas Family’s Agent”) to act
in his name and on his behalf to:

  (i)   receive notices under this Agreement;     (ii)   at the Closing, sign
and deliver transfer forms (ordres de mouvement) in favor of Newco or Bidco, as
the case may be, in respect of his Target Shares;     (iii)   receive and
distribute any payments made by Newco, Bidco or the PE Fund under this
Agreement;     (iv)   subscribe to Bonds and, as the case may be, other
securities issued by Newco;     (v)   deliver any notices, certifications,
consents, approvals or waivers required or appropriate under this Agreement (as
determined in the reasonable judgment of the Lucas Family’s Agent);

49



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (vi)   handle, dispute, compromise, settle or otherwise deal with any and all
claims against by or against or disputes with the PE Fund, Willis Europe, Bidco
and Newco under this Agreement; and;     (vii)   more generally, exercise the
rights of the Family Sellers it represents on their behalf under this Agreement
(including the right to terminate this Agreement provided under Section 14).

  (b)   Appointment of the Gras Family’s Agents. Each of the Gras Shareholders
hereby irrevocably and exclusively appoints Mr. Emmanuel Gras as his agent
(mandataire) (the “Gras Family’s Agent”) to act in his name and on his behalf
to:

  (i)   receive notices under this Agreement;     (ii)   at the Closing, sign
and deliver transfer forms (ordres de mouvement) in favor of Newco or Bidco, as
the case may be, in respect of his Target Shares;     (iii)   subscribe to Bonds
and, as the case may be, other securities issued by Newco until Closing;    
(iv)   deliver any notices, certifications, consents, approvals or waivers
required or appropriate under this Agreement (as determined in the reasonable
judgment of the Gras Family’s Agent);     (v)   handle, dispute, compromise,
settle or otherwise deal with any and all claims against by or against or
disputes with the PE Fund, Willis Europe, Bidco and Newco under this Agreement;
and;     (vi)   more generally, exercise the rights of the Family Sellers it
represents on their behalf under this Agreement (including the right to
terminate this Agreement provided under Section 14).

  (c)   Families’ Agents’ Expenses. The Family Sellers hereby expressly
authorize their respective Families’ Agent to withhold from that part of the
Purchase Price to be received by each of them their Fraction of such Families’
Agent’s Expenses.     (d)   Information to the Family Sellers. Each Families’
Agent shall promptly inform the Family Sellers it represents (mandants) of any
notices it receives from the other Parties pursuant to this Agreement.     (e)  
No liability. Any decision or act taken by a Families’ Agent under this
Agreement in relation with the Family Sellers it represents shall bind such
Family Sellers, but the Families’ Agent shall not bear any liability whatsoever
to the Family Sellers in his capacity as agent of the Family Sellers under this
Agreement. Neither Newco, Bidco nor the PE Fund nor Willis Europe nor Willis
Limited shall bear any liability whatsoever to the Family Sellers or the
Families’ Agents in respect of this Section 16.2.

50



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (f)   Successors. Each Families’ Agents or his successors may at any time
notify Willis Europe, the PE Fund and the Family Sellers that he does not wish
to continue to act as agent for all or part of the Family Sellers it represents,
provided, however, that the termination of a Families’ Agent’s appointment will
not be effective vis-à-vis the PE Fund or Willis Europe unless and until a new
Person is designated as the Families’ Agent by the relevant Family Sellers under
this Agreement.



16.3   Notices and Communications

  (a)   All notices and other communications required or permitted to be given
or made pursuant to this Agreement shall be in writing in the English language
and shall be: (x) delivered by hand against an acknowledgement of delivery dated
and signed by the recipient; (y) sent by an overnight courier service of
recognized international standing (all charges paid); or (z) sent by email or
facsimile transmission and confirmed by registered mail (postage prepaid, return
receipt requested) (lettre recommandée avec demande d’avis de réception) posted
no later than the following Business Day, to the relevant Party at its address,
email address or fax number set forth below:

         
 
  If to the PE Fund, Bidco    
 
  or Newco, to:   Astorg Partners  
 
      68, rue du Faubourg St-Honoré
 
      75008 Paris
 
      Attn: Christian Couturier
 
      Fax: + 33 1 53 05 40 57
 
      Email: ccouturier@astorg-partners.com
 
      with a copy to:
 
       
 
      SJ Berwin
 
      64, avenue Kléber
 
      75016 Paris, France
 
      Attn: Christophe Digoy/David Diamant
 
      Fax: + 33 1 44 34 63 47
 
      Email: christophe.digoy@sjberwin.com
 
      david.diamant@sjberwin.com
 
       
 
  If to Willis Europe or    
 
  Willis Limited, to:   Willis Europe  
 
      51 Lime Street
 
      London EC3M 7DQ
 
      United Kingdom
 
      Attn: Sarah Turvill
 
      Fax: + 44 203 124 8882
 
      Email: turvills@willis.com

51



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
 
      with a copy to:  
 
      Mayer Brown
 
      20, avenue Hoche
 
      75008 Paris, France
 
      Attn: Guillaume Kuperfils/Olivier Aubouin
 
      Fax: + 33 1 53 96 03 83
 
      Email: gkuperfils@mayerbrown.com
 
      oaubouin@mayerbrown.com
 
       
 
  If to a Lucas Shareholder, to:   Mr. Lucas in his capacity as Lucas Family
Agent  
 
      c/o Gras Savoye & Cie,
 
      2, rue Ancelle
 
      92200 Neuilly-sur-Seine, France,
 
      Fax: + 33 1 41 43 69 06
 
      Email: patrick.lucas@grassavoye.com  
 
      with a copy to:  
 
      Mayer Brown
 
      20, avenue Hoche
 
      75008 Paris, France
 
      Attn: Guillaume Kuperfils/Olivier Aubouin
 
      Fax: + 33 1 53 96 03 83
 
      Email: gkuperfils@mayerbrown.com
 
      oaubouin@mayerbrown.com  
 
      and to:  
 
      Mr. Hubert Moreno
 
      c/o Gras Savoye & Cie,
 
      2, rue Ancelle
 
      92200 Neuilly-sur-Seine, France,
 
      Fax: + 33 1 41 43 69 06
 
      Email: hubert.moreno@grassavoye.com
 
       
 
  If to a Gras Shareholder, to:   Mr. Gras in his capacity as Gras Family Agent
 
 
      1B, rue de la Festingue
 
      B7730 Nechin, Belgique

52



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
 
      with a copy to:  
 
      Gide Loyrette Nouel
 
      26, cours Albert 1er
 
      75008 Paris, France
 
      Attn: Antoine de la Gatinais
 
      Fax: + 33 1 40 75 36 72
 
      Email: gatinais@gide.com
 
       
 
      and to:
 
       
 
      Affectio Finance
 
      110, avenue de Flandre
 
      59290 Wasquehal
 
      Attn: Hervé d’Halluin
 
      Email : Hdhalluin@numericable.fr
 
       
 
  If to Minco 1, to:   Maera  
 
      63-65, rue de Merl
 
      L-2146 Luxembourg
 
      Fax: + 33 3 28 63 05 10
 
      Email: patrick.lambert@grassavoye.com
 
       
 
  If to Minco 2, to:   Pierre Simon  
 
      6bis, rue Jean Nicolas Collignon
 
      57070 Metz
 
      Email: pierre.simon@grassavoye.com
 
       
 
  If to Minco 3, to:   PRPHI  
 
      13, rue du Tour des Portes
 
      56100 Lorient
 
      Email: philippe.rouault@grassavoye.com

    or to such other Persons or at such other addresses as hereafter may be
furnished by the PE Fund, Willis Europe or the Families’ Agents by like notice
to the others.     (b)   A notice or a communication shall be deemed to have
been received:

  (i)   at the time of delivery if delivered personally;     (ii)   at the time
of transmission (if such transmission is confirmed) if sent by email or fax;

53



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (iii)   two (2) Business Days after the time and date of mailing if sent by
pre-paid inland registered mail; or

  (iv)   five (5) Business Days after the time and date of mailing if sent by
pre-paid registered airmail;

      provided that if deemed receipt of any notice or communication occurs
after 7:00 p.m. or is not on a Business Day, deemed receipt of the Notice shall
be 9:00 a.m. on the next Business Day. References to time in this Section 16.3
are to local time in the country of the addressee.



16.4   Costs and Expenses

  (a)   Whether or not the transactions contemplated hereby are consummated,
except as otherwise expressly provided herein or as otherwise specifically
agreed in writing by the Parties, each of the Sellers, on the one hand, and the
PE Fund, on the other hand, shall bear its own expenses incurred in connection
with the negotiation, preparation and signing of this Agreement and the
consummation of the transactions contemplated hereby, provided, however, that,
upon and subject to the Closing, Newco and Bidco shall be responsible for
paying, upon receipt of invoices issued to Newco or Bidco, as the case may be,
by such advisors, the fees and expenses of professional advisors incurred in
connection with the preparation of the VDD Report released to Newco and Bidco
and other fees and expenses incurred by or for the account of the Sellers
reinvesting, directly or indirectly, in Newco and in connection with the
transactions contemplated hereby (including the data room costs, lawyers’ fees
and investment bank’s fees), up to a maximum aggregate amount of twenty one
million Euros (€21,000,000)).     (b)   Any stamp taxes (droits
d’enregistrement) that may become payable as a result of the transfer of the
Securities pursuant hereto shall be borne by Newco or Bidco and shall be paid on
a timely basis in compliance with all statutory requirements. Newco shall
provide Willis Europe and the Families’ Agents with evidence of the payment of
any such taxes promptly upon the written request of Willis Europe or the
Families’ Agents.



16.5   Absence of Third-Party Rights – Assignment       Except as expressly
provided herein, this Agreement shall inure to the benefit of, and be binding
upon, the Parties hereto and their respective successors and assigns; provided,
however, that none of the Parties shall assign any of its rights or delegate any
of its obligations created under this Agreement without the prior written
consent of the other Parties. Nothing expressed or referred to in this Agreement
will be construed to give any Person other than the Parties to this Agreement,
any right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the Parties to this
Agreement and their successors, the Banks that will partially finance the
transactions under this Agreement to which Bidco is entitled to assign and to
delegate its rights under Section 13 and permitted assigns.

54



--------------------------------------------------------------------------------



TABLE OF CONTENTS



16.6   Entire Agreement

    This Agreement (together with the Confidentiality Agreement) represents the
entire agreement and understanding of the Parties with reference to the
transactions set forth herein and no representations or warranties have been
made in connection with this Agreement other than those expressly set forth
herein. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
Parties relating to the subject matter of this Agreement and all prior drafts of
this Agreement, all of which are merged into this Agreement. No prior drafts of
this Agreement may be used to show the intent of the parties in connection with
this Agreement or shall otherwise be admissible into evidence in any proceeding
or other legal action involving this Agreement.



16.7   Waivers and Amendments

    No modification of or amendment to this Agreement shall be valid unless in
writing signed by the Parties hereto referring specifically to this Agreement
and stating the Parties’ intention to modify or amend the same. Any waiver of
any term or condition of this Agreement must be in a writing signed by the Party
granting such waiver referring specifically to the term or condition to be
waived, and no such waiver shall be deemed to constitute the waiver of any other
breach of the same or of any other term or condition of this Agreement.



16.8   Severability

    This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
Parties hereto intend that there shall be added as a part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.



16.9   Governing Law and Disputes

  (a)   This Agreement shall be governed by and construed in accordance with
French law.     (b)   Any dispute, controversy, proceedings or claim of whatever
nature arising out of or in any way relating to this Agreement (or any matters
contemplated under this Agreement) or its formation or its validity or its
interpretation or its performance shall be submitted to the exclusive
jurisdiction of the Commercial Court of Paris (Tribunal de Commerce de Paris).



16.10   Number of Original Copies

    The Parties hereby expressly accept to limit the number of original copies
of this Agreement and its Schedules to eleven (11), it being specified that the
Parties who do not receive one of the original copies expressly waive the
benefit of the provisions of article 1325 of the French Civil Code (Code civil).
      The original copies will be kept as follows:

55



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (a)   Astorg Partners;     (b)   Newco;     (c)   Bidco;     (d)   Willis
Europe BV;     (e)   Mr. Lucas;     (f)   Mr. Gras;     (g)   Mr. Naftalski;    
(h)   Maera;     (i)   Mr. Simon;     (j)   PRPHI; and     (k)   Willis Group
Limited.

56



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Made in Paris, on November 18, 2009, in eleven (11) original copies.

         
Astorg Partners
  Soleil   Alcee
represented by Mr. Xavier Moreno,
  represented by Mr. Christian Couturier,   represented by Mr. Christian
Couturier,

                     
By:
  /s/ Xavier Moreno   By:   /s/ Christian Couturier   By:   /s/ Christian
Couturier
 
                   
 
  Name: Xavier Moreno       Name: Christian Couturier       Name: Christian
Couturier
 
  Title:       Title:       Title:

         
Willis Europe B.V.
  Mr. Patrick Lucas   The Lucas Shareholders
represented by Ms. Sarah Turvill,
      represented by Mr. Patrick Lucas,  
 
      SIGNATURE

                     
By:
  /s/ Sarah Turvill   By:   /s/ Patrick Lucas   By:   /s/ Patrick Lucas
 
                   
 
  Name: Sarah Turvill       Name: Patrick Lucas       Name: Patrick Lucas
 
  Title:       Title:       Title:

         
Mr. Emmanuel Gras
  The Gras Shareholders   Mr. Daniel Naftalski
 
  represented by Mr. Emmanuel Gras,    

                     
By:
  /s/ Emmanuel Gras   By:   /s/ Emmanuel Gras   By:   /s/ Patrick Lucas
 
                   
 
  Name: Emmanuel Gras       Name: Emmanuel Gras       Name: Patrick Lucas

         
the Other Shareholders
  Maera   Mr. Pierre Simon
represented by Mr. Patrick Lucas,
  represented by Mr. Patrick Lambert,    

                     
By:
  /s/ Patrick Lucas   By:   /s/ Patrick Lambert   By:   /s/ Pierre Simon
 
                   
 
  Name: Patrick Lucas       Name: Patrick Lambert       Name: Pierre Simon

57



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
PRPHI
  Willis Group Limited    
represented by Mr. Philippe Rouault,
  represented by Mr. Geoff Butterfield,    

                     
By:
  /s/ Philippe Rouault   By:   /s/ Geoff Butterfield        
 
                   
 
  Name: Philippe Rouault       Name: Geoff Butterfield        

58



--------------------------------------------------------------------------------



TABLE OF CONTENTS



LIST OF SCHEDULES

     
Schedule P1:
  List of the Lucas Shareholders
 
   
Schedule P2:
  List of the Gras Shareholders
 
   
Schedule P3:
  List of the Other Shareholders
 
   
Schedule (C):
  Allocation of the Target Shares among the Original Sellers
 
   
Schedule (D):
  Chart of the Group Companies
 
   
Schedule 1:
  Terms and conditions of the Newco Shares
 
   
Schedule 2:
  Terms and conditions of Bonds
 
   
Schedule 3:
  Terms and conditions of Convertible Bonds
 
   
Schedule 3.2:
  Allocation of the newly issued Newco 3 Shares and Convertible Bonds among
Mincos
 
   
Schedule 3.3:
  Allocation of the newly issued Newco 2 Shares among Mancos
 
   
Schedule 3.4:
  Allocation of the newly issued Newco 1D Shares and Convertible Bonds among
Gras Shareholders
 
   
Schedule 4.2(a):
  Allocation among the Rollover Family Sellers of Target Shares contributed to
Lucas Luxco
 
   
Schedule 4.2(d):
  Allocation of the newly issued Newco Class 1C and Convertible Bonds
 
   
Schedule 4.4:
  Allocation among the Family Bonds Subscribers of the sold Target Shares and
the issued Bonds
 
   
Schedule 5.1:
  Financing Term Sheets
 
   
Schedule 5.5(a):
  Corporate structure after Closing
 
   
Schedule 5.5(b):
  Allocation of securities issued by Newco
 
   
Schedule 5.5(c):
  Draft funds flow statement
 
   
Schedule 5.6:
  New Target’s By-laws
 
   
Schedule 6.1:
  Allocation of the Target Shares to be sold
 
   
Schedule 6.3(a):
  Form of Instrument of Adherence
 
   
Schedule 6.3(b):
  Form of Instrument of Adherence to be executed by an agent appointed pursuant
to Article 389-3 of the French Civil Code (Code civil)
 
   
Schedule 6.4:
  Soultes
 
   
Schedule 8.4:
  Shareholders’ Agreement
 
   
Schedule 10.1:
  Form of Put and Call Options Agreement
 
   
Schedule 10.2:
  Management Package
 
   
Schedule 10.3:
  Willis Gras Savoye Ré Agreement
 
   

59



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     
Schedule 12:
  List of responsible managerial employees
 
   
Schedule 12.1:
  Exceptions to Section 12.1
 
   
Schedule 12.2:
  Exceptions to Section 12.2

60



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Schedule 2
Terms and Conditions of Bonds
(The attached schedule is the schedule agreed to by the parties at the closing
of the transactions contemplated by this Agreement on December 17, 2009. The
following attachment is a fair and accurate English translation of the original
document in French. The original document in French will be provided to the SEC
supplementally on its request.)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



CONTRACT FOR THE ISSUE OF BONDS
CONVERTIBLE INTO SHARES
SOLEIL (to be renamed GS & CIE GROUPE)
Dated December 17, 2009

             
(1)
  SOLEIL (to be renamed GS & CIE GROUPE)        
(2)
  WILLIS EUROPE BV        
(3)
  MAX LUCAS        
(4)
  PATRICK LUCAS        
(5)
  CLAUDE DE SEGUIER        
(6)
  ROSINE BERTRAND        
(7)
  EMMANUEL GRAS        
(8)
  FINANCIERE NATELPAU        

(LOGO) [u08176u0817612.gif]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

             
1
  SUBSCRIPTION FOR THE CB     4  
2
  CHARACTERISTICS OF THE CB     4  
3
  REPAYMENT OF THE CB     6  
4
  CONVERSION OF THE CB INTO SHARES     7  
5
  PROVISIONS TO PROTECT THE RIGHTS ATTACHED TO THE CB     8  
6
  REPRESENTATION OF THE HOLDERS     9  
7
  RANK AND SUBORDINATION OF CB     9  
8
  MISCELLANEOUS     9  

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



MADE BETWEEN THE FOLLOWING :

(1)   SOLEIL (to be renamed GS & CIE GROUPE), a company having a share capital
of 118,654,674 euro, whose registered office is located at 120, avenue Charles
de Gaulle in Neuilly-sur-Seine (92200) and whose unique registration number is
515 061 141 at the Companies and Commerce Registry (register du commerce et des
sociétés) of Nanterre, represented by Mr. Patrick LUCAS, in his capacity as
president, duly authorised for the purposes of this agreement,       SOLEIL
being referred to in this agreement as the “Company”,

OF THE ONE PART,
AND

(2)   WILLIS EUROPE BV, a limited liability company incorporated under the laws
of The Netherlands having a share capital of 68,067,000 euro, whose registered
office is located at 51, Marten Messweg, Rotterdam (3068 AV), The Netherlands
and whose correspondence address is 51, Lime Street, London (EC3M 7DQ), United
Kingdom, represented by Sarah TURVILL, duly authorised for purposes of this
agreement,       WILLIS EUROPE BV being referred to in this agreement as
“WILLIS”,   (3)   Max LUCAS, born on 13 June, 1916, in Berck, French citizen,
residing at 14 rue Saint Pierre in Neuilly-sur-Seine (92200), represented by
Patrick LUCAS, duly authorised for the purposes of this agreement,   (4)  
Patrick LUCAS, born on 6 March, 1939, in Paris, French citizen, residing at 1
rue Emile Acollas in Paris (75007),   (5)   Claude de SEGUIER, born on 21 March,
1944, French citizen, residing at 38 rue du Four in Paris (75007), represented
by Patrick LUCAS, duly authorised for the purposes of this agreement,   (6)  
Rosine Bertrand, born on 4 June, 1945, French citizen, residing at 10 rue de
Phaslbourg in Neuilly-sur-Seine (92200), represented by Patrick LUCAS, duly
authorised for the purposes of this agreement,       Max LUCAS, Patrick LUCAS,
Claude DE SEGUIER and Rosine BERTRAND together being referred to in this
agreement as “LUCAS”,   (7)   Emmanuel GRAS, born on August 4, 1934, in Marcq en
Baroeul, French citizen, residing at 1B, rue de la Festingue in Nechin
(Belhium),   (8)   FINANCIERE NATELPAU, a société anonyme organized under the
laws of Luxembourg having a share capital of 1,027,000 euro, whose registered
office is located at 1, rue des Glacis au Luxembourg (L-1628), and whose unique
registration number is B 148 397 at the Companies and Commerce Registry
(register du commerce et des sociétés) of Luxembourg, represented by Emmanuel
GRAS, duly authorised for the purposes of this agreement,       WILLIS, LUCAS,
Emmanuel GRAS and FINANCIERE NATELPAU together being referred to in this
agreement as the “Subscribers”, acting severally but not jointly (conjointement
mais non solidairement),

OF THE OTHER PART,
The Company, the Subscribers and all Holders (as such term is defined below) are
referred to in this agreement together as the “Parties” and each as a “Party”.

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



BACKGROUND :

(A)   The purpose of this issue contract (the “Issue Contract”) is to define the
terms and conditions of issue, repayment and conversion of 65,000,000 bonds each
of 1 euro nominal value convertible into shares of the Company and representing
a subordinated bond debt of a sum of 65,000,000 euro (the “CB”), the issue of
which was determined today by the members of the Company and reserved for the
benefit of the Subscribers in accordance with the allocation set out in
Appendix 1.   (B)   The CB are governed by articles L. 228-91 et seq. of the
French Commercial Code.

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IT IS THEREFORE AGREED THAT :

1   SUBSCRIPTION FOR THE CB   1.1   Terms of Subscription       The
subscriptions will be held at the Company’s registered office for a period of
14 days from the date of this agreement and it is anticipated that the
subscription period will be concluded once there has been a full take up.      
The exercise of the rights of subscription will be evidenced by returning the
subscription form to the Company.       The CB will be fully released at the
time of their subscription by way of set-off for debts in accordance with
applicable laws.   1.2   Issue price       The CB will be issued at a unit price
of 1 euro, representing a global contribution of 65,000,000 euro.   2  
CHARACTERISTICS OF THE CB       In accordance with the provisions of article L.
213-5 of the French Monetary and Financial Code, each CB will entitle its holder
to the same rights and all Holders will be treated pari passu with respect to
all their rights and obligations under this Issue Contract.   2.1   Number and
nominal value of the CB       This bond debt of a nominal value of 65,000,000
euro is accounted for by 65,000,000 bonds each of a nominal value of one
(1) euro, convertible into shares of the Company in accordance with the
provisions of article L. 228-91 of the French Commercial Code and the conditions
set forth in Article 4 below.   2.2   Form of the CB       The CB will be
created exclusively in a registered form. Ownership will arise from the
registration of the CB in the Company’s registers of the name of the holder or
holders of the CB (each holder of a CB being referred to as a “Holder” and
together as “Holders”).   2.3   Holding       Enjoyment attached to the CB will
arise from the date of their issue.   2.4   Transfer of the CB       The
transfer, notably the sale or transfer, of ownership, whether or not divided
(démembrée), and whether or undertaken for value, and by any method1 (the
“Transfer”, the verb “Transfer” being construed accordingly) of the CB may only
be undertaken:

 

1   Including (a) by way of exchange, division, sale with an obligation to
re-purchase, company contribution, partial asset contribution, payment in kind,
merger or split or (b) resulting from death, the creation of a trust, a trust
agreement or any other similar operation, from any loan, from any creation or
enforcement of a guarantee, from any croupier agreement, from any repayment or
from any other similar operation.

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (i)   in favour of one or more other persons being a Holder prior to the
relevant Transfer;

  (ii)   in favour of one or more Affiliates or Relatives, within the meaning
ascribed to such terms in the shareholders’ agreement in English entitled
“Shareholders” Agreement with respect to Soleil ” entered into on the date
hereof, between, notably, the shareholders and the holders of securities of the
Company (the “Shareholders” Agreement”), as the same may be in force at the time
of the transfer ; or     (iii)   with respect to LUCAS and the transferees, as
the case may be, of the CB subscribed by LUCAS, in favour of one Lucas Entity,
within the meaning ascribed to such term in the Shareholders’’ Agreement ;    
(iv)   by Mr. Emmanuel GRAS, FINANCIERE NATELPEAU and the transferees, as the
case may be, of the CB subscribed by the latter, in favour of one Gras Entity,
within the meaning ascribed to such term in the Shareholders’ Agreement ;    
(v)   in favour of an insurance company in order to have the CB eligible to an
insurance or capitalization contract ; or     (vi)   in favour of a securities
investment organism which discretionary management is entrusted with a
professional agent for the management of third parties.

    The Transfer of the CB is in addition subject to the accession of the new
Holder (i) to this Issue Contract in accordance with the conditions set out in
the following paragraph, (ii) to the Intercreditor Agreement (as such term is
defined in article 7 below) by application of the relevant provisions of that
document and (iii) to any other contractual undertaking which may have been
signed by the transferring Holder in connection with his holding of the CB.    
  Every Transfer will lead to (i) the automatic accession to all the conditions
of issue (including the Issue Contract) and (ii) the transfer of all rights and
obligations attached to each CB, which the Parties accept.       The Transfer of
CB will be effected, with respect to the Company and third parties, by
registration thereof in the Company’s registers in accordance with the
provisions provided in such respect herein.   2.5   Duration of the loan      
The repayment date for the loan is 30 June 2019 (the “Repayment Date”), on which
date the CB will be fully repaid in accordance with the conditions set out in
article 3 below, subject to early repayment in accordance with article 3.2 below
and, in all cases, subject to the Intercreditor Agreement.   2.6   Annual
interest on the CB       The principal amount of each CB not repaid [•] will
attract annual interest at the rate of 6% from the date of subscription of the
CB (inclusive) until the date of repayment of the CB (inclusive) (the
“Interest”).       Interest will not be capitalised.       In the case of early
repayment, Interest will be calculated on the basis of the number of full days
between, as the case may be, the date of subscription of the CB (inclusive) or
the last date of payment (exclusive) and until the date of full or partial
repayment of those CB (inclusive), it being

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    agreed that in the case of a partial repayment, Interest will be paid
prorata on the part of the bond debt by the issue of the CB reduced by the
amount repaid.   2.7   Payment of Interest       Subject to the provisions of
article 7 (Rank and subordination of the CB), Interest will be paid in cash
annually on 10 June of each year pro rata for the first year ending 10 June
2010, insofar as the Company has the necessary available funds and is lawfully
entitled to make the relevant payment in accordance with the Intercreditor
Agreement. Should the Company not have such available funds or be so lawfully
entitled, Interest will not be paid [at that time] and payment will be deferred
until the date on which the Company gives notice that the restrictions set out
above have ceased to apply.   2.8   Taxes       There will be deducted from the
payment of Interest and repayment of the CB taxes or deductions at source which
the law requires or would require to be paid by the Holders.   3   REPAYMENT OF
THE CB   3.1   Repayment of the CB at the Repayment Date       Subject to the
Intercreditor Agreement, repayment of any of the CB which were not subject to
early repayment will be made in full, at the nominal value with accrued
Interest, on the Repayment Date.   3.2   Early repayment       Subject to the
Intercreditor Agreement any by way of exception to the principle set out in
article 3.1, each Holder may require, by written notice to the Company, the
repayment in whole or in part of the CB (including payment of all sums due by
application of the Issue Contract) which he holds following an early repayment
which takes effect before Enforcement of the Pledge of the Share Accounts (as
such term is defined in the by-laws of the Company (the “By-Laws”)), of all the
debts of the Finance Parties (as such term is defined in the Senior Credit
Agreement, itself defined in the By-Laws) with respect to the Finance Documents
(as such term is defined in the Senior Credit Agreement).   3.3   Method of
repayment       Repayments will be undertaken by direct bank wire from the
Company to the Holders or by any other method agreed between the Company and the
Holders.   3.4   No set-off       The Company is expressly prohibited from
making any set off between the debts which it owes in respect of the CB
(principal and Interest) and all debts which it may have from a Holder, without
the express prior agreement of the relevant Holder.       The Company is also
prohibited from making a payment under the Issue Contract subject to any
condition, claim, exception or counterclaim.   3.5   No guarantee       The CB
will be non-guaranteed securities in the Company.

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



3.6   Obligations of the Holders       Until the Final Discharge Date (this term
having the meaning given to it in the Intercreditor Agreement) has arisen, the
Holders are prohibited from taking any actions called Enforcement Actions in the
Intercreditor Agreement and, in particular, from making any payment demand or
declaring payable any amount which would lead to the Company being unable to pay
its debts (en cessation des paiements).   4   CONVERSION OF THE CB INTO SHARES  
    It is agreed that the decision to issue the CB carries, in accordance with
article L. 225-132 of the French Commercial Code, a release by the Company’s
shareholders of their preferential right of subscription for shares in the
Company which may be issued as a result of the conversion of the CB.   4.1  
Conversion event       All the CB will be automatically and immediately
converted into shares on Enforcement of the Pledges of the Share Accounts (as
such term is defined in the By-Laws).       In case of early conversion of the
CB, the president of the Company’s supervisory committee will have all of the
powers to perform, directly or through an agent, all of the acts and formalities
relating to the conversion of the CB pursuant to this article, and, in
particular, to undertake (i) the inscriptions in the share transfer register and
the shareholders’ accounts of the Company and (2) any modification of the
Articles in relation to the increase of the Company’s share capital.   4.2  
Parity of conversion       The CB will be convertible into new shares in the
Company at the rate of 1 share of 1 euro nominal value entirely released for 1
CB of 1 euro nominal value presented for conversion.   4.3   Category of shares
subscribed on conversion of the CB       The shares subscribed by a Holder on
conversion of the CB will be preferred shares belonging to the category of “4
shares”, which rights and obligations are defined in the Articles and which do
not give any rights to voting rights except in the case of the decisions listed
exhaustively in article 14.1.1 of the By-Laws.   4.4   Enjoyment date of the new
shares       Enjoyment rights in the new shares created at the time of the
conversion will take effect from the date of their issue. Therefore, from their
creation, they will be completely assimilated with the former shares of the same
category and will benefit from the same rights and be subject to the same
provisions of the Articles and to company decisions.       They will not benefit
from dividends which have been declared prior to the date of their issue, but
will benefit from dividends which are declared after this date.   4.5   Rules
for fractions of shares which could result from the conversion rules for the CB
      Every Holder opting for the conversion will obtain a number of shares
calculated as follows:

  •   either the whole number of new shares immediately below the fraction ; in
this case, the Holder will be paid in cash an amount equal to the product of the
fraction of the new share being created less the value of the new share
calculated on the basis of the equity as stated in the

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      accounts produced by the competent body of the Company and certified by
the Company’s statutory auditors ;     •   or the whole number of new shares
immediately above the fraction, on the condition that the Holder pays to the
Company a sum equal to the value of the additional fraction of the new
additional share so requested, calculated on the basis set out in the preceding
paragraph.

5   PROVISIONS TO PROTECT THE RIGHTS ATTACHED TO THE CB       The Holders will
benefit from the protections reserved by law and regulations for this category
of security giving access to share capital. In the case of dealings with the
share capital or the Securities of the Company and in particular in case of
modification of the rights attached to the shares which may be subscribed by
conversion, distribution or incorporation of reserves, reduction of capital,
motivated by losses or otherwise, of merger or of splitting, the Company must
warn the Holders and provide them with the same information as its shareholders.
      Subject to the powers expressly reserved by law to general assemblies of
shareholders and Holders, the president of the supervisory committee of the
Company will be authorised to take any measure in relation to the protection and
the adjustment of the rights of the Holders, as such are prescribed by law and
regulations and in particular by articles L. 228-98 and L. 228-99 of the French
Commercial Code.   6   REPRESENTATION OF THE HOLDERS   6.1   Holders’ Body      
In accordance with the provisions of article L. 228-46 and L. 228-103 of the
French Commercial Code, the Holders will be grouped together in one body to
protect their common interests. General meetings of the Holders will take place
at the registered office or at any other place in mainland France.      
However, if all of CB are held by the same person, he shall exercise the powers
given to the body and the meeting of the Holders by law and by the Issue
Contract.   6.2   Representative of the body       The body will elect one or
more representatives, at the discretion of the Company’s president. The
representative(s) of the body will undertake their duties in accordance with the
applicable legal and regulatory provisions.       The representative(s) of the
body will not receive any compensation. However, the representative(s) of the
body will have the right to repayment of reasonable costs incurred in the
exercise of its duties, on presentation of evidence of having incurred the same.
  6.3   Assimilation of new CB       Should the Company subsequently issue new
bonds having the same rights and being entirely assimilable with the CB, notably
in respect of the nominal value, interest, the repayment date and the repayment
conditions, it may combine, for all of the bonds, the applicable legal regime,
in which case all the bonds will be governed by the Issue Contract and all of
the holders will be grouped into one body.



10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



7   RANK AND SUBORDINATION OF CB       Payment of all sums due or to be due,
whether of principal, interest or other amounts, in respect of the CB (including
early repayments) will only be effected in accordance with the provisions of the
Financing Contracts (this term having the meaning given to it in the By-Laws),
and in particular in accordance with the provisions of the intercreditor
agreement in the English language called “Intercreditor Agreement” entered into
today between, inter alia, the Banks, the Hedge Providers (this term having the
meaning given to it in the Financing Contracts), the Company, the shareholders
of the Company, the holders of Securities in the Company and the Subscribers and
to which all Holders must accede, from the date of this agreement or the date of
acquisition of one or more CB for those Holders who are not Subscribers (the
“Intercreditor Agreement”).   8   MISCELLANEOUS   8.1   Modification of the
corporate form or of the corporate purpose of the Company — Modification of the
rules for distribution of profits — Repayment of the share capital       The
Company may (i) modify its form or its purpose, (ii) modify the rules for
distribution of profits or (iii) repay its share capital, subject to the
approval of the general meeting of the Holders acting on the decision of a
majority of nineteen twentieths.       By way of exception to the provisions of
the preceding paragraph, the Parties agree (i) that the decisions taken today
following completion of the issue of the Subordinated CB by the sole shareholder
or the group of shareholders will not require the approval of the general
assembly of the Holders and (ii) that no authorisation of the general assembly
of the Holders will be required to the changes to the rules for distribution of
profits since these changes are already set out in the By-Laws.   8.2  
Compulsory effect — Duration       The Holders, having subscribed for the CB or
having subsequently acquired them, in any manner whatsoever, are automatically
bound by the provisions of the Issue Contract, by sole reason of such
subscription or acquisition.       The Issue Contract will enter into effect on
the date of effective subscription of the CB and will end on the date upon which
all of the CB have been repaid (principal and Interest) or upon which it has
been terminated. In addition, the Issue Contract will cease to bind any Holder
on the date upon which that Holder transfers all of its CB or in the case its CB
are void.   8.3   Amendments to the Issue Contract       The Issue Contract may
be amended with the consent of all of the shareholders of the Company subject to
(i) agreement of the general meeting of the Holders acting on the decision of a
majority of nineteen twentieths and (ii) the agreement of the supervisory board
(comité de surveillance) of the Company acting on the decision of a majority of
seven ninths (7/9) in the conditions set out in the by-laws.   8.4   Notices    
  All communications or notices hereunder will only be effective if sent by
registered post (lettre recommandée avec demande d’avis de réception) or if
delivered by hand (lettre remise en mains propres contre décharge), to the
address and for the attention of the recipient.



11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Communications or notices will be considered to have been received on the
date stamped on the receipt by the recipient if delivered by hand, or on the
date of first presentation for delivery of the registered letter.       For the
purposes of this article, the addresses of the Parties are those indicated in
the Preamble or in the accession agreement. Every Holder must immediately notify
the Company by letter sent by registered post of its change of address. Every
notice sent by the Company to the former address will be valid until receipt by
the Company of the notice of change of address.   8.5   Counterparts       The
Parties expressly exclude the application of article 1325 of the French Civil
Code civil relating to the number of copies and accept that the Issue Contract
will be signed in 4 original copies, namely :

  •   one original copy for SOLEIL,     •   one original copy for WILLIS,     •
  one original copy for Mr Patrick LUCAS for LUCAS, and     •   one original
copy for Mr Emmanuel GRAS for FINANCIERE NATELPAU and himself.

8.6   Applicable law and jurisdiction       The Issue Contract is governed by
French law. All disputes relating to its interpretation or execution will be
determined by the competent tribunals of the Paris Court of Appeal.

[SIGNATURES ON THE FINAL PAGE]

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



APPENDIX 1
Allocation of the CB

                                      CB                                      
Number                           Bare     Subscription   Subscribers   Full
Ownership     Usufruct     Ownership     Amount  
WILLIS
    32.500.000                       32.500.000
Mrs Max LUCAS
            21.735.293               21.735.293
Mr. Patrick LUCAS1
                    7.258.729      
Mrs Claude DE SEGUIER1
                    7.238.282      
Mrs Rosine BERTRAND1
                    7.238.282      
Mr. Emmanuel GRAS
    8.764.707                       8.764.707  
FINANCIERE NATELPAU
    2.000.000                       2.000.000 TOTAL SUBSCRIBERS   65.000.000
    65.000.000  

 

1   The CB held in bare ownership (nu-propriété) having been the object of a
term gift by the bare owners.

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SIGNATURES

     
SOLEIL
   
Represented by Patrick LUCAS
   
 
   
WILLIS EUROPE BV
   
Represented by Sarah TURVILL
   
 
   
LUCAS
   
Represented by Patrick LUCAS
   
 
   
Emmanuel GRAS
   
 
   
FINANCIERE NATELPAU
   
Represented by Mr. Emmanuel GRAS
   

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Schedule 3
Terms and Conditions of Convertible Bonds
(The attached schedule is the schedule agreed to by the parties at the closing
of the transactions contemplated by this Agreement on December 17, 2009. The
following attachment is a fair and accurate English translation of the original
document in French. The original document in French will be provided to the SEC
supplementally on its request.)

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



CONTRACT FOR THE ISSUE OF SUBORDINATED BONDS CONVERTIBLE INTO SHARES (THE
“SUBORDINATED CB”)
SOLEIL (to be renamed GS & CIE GROUPE)
Dated December 17, 2009
(1) SOLEIL (to be renamed GS & CIE GROUPE)
(2) FUND ASTORG IV
(3) FINANCIERE MUSCARIS IV
(4) FINANCIERE NATELPAU
(5) MAERA
(6) SIMON MINCO EURL
(7) PRPHI EURL
(8) WILLIS EUROPE BV

(9)   LUCASLUX

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

             
1
  SUBSCRIPTION FOR THE SUBORDINATED CB     6  
 
           
2
  CHARACTERISTICS OF THE SUBORDINATED CB     6  
 
           
3
  REPAYMENT OF THE SUBORDINATED CB     9  
 
           
4
  CONVERSION OF THE SUBORDINATED CB INTO SHARES     9  
 
           
5
  PROVISIONS INTENDED TO RE-ESTABLISH OR PROTECT THE
RIGHTS ATTACHED TO THE BONDS IN CASE OF FINANCIAL OR
SECURITIES DEALINGS     11  
 
           
6
  REPRESENTATION OF THE HOLDERS     12  
 
           
7
  RANK AND SUBORDINATION OF SUBORDINATED CB     12  
 
           
8
  MISCELLANEOUS     13  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



MADE BETWEEN THE FOLLOWING :

(1)   SOLEIL (to be renamed GS & CIE GROUPE), a company having a share capital
of 35,890,767 euro, whose registered office is located at 120, avenue Charles de
Gaulle in Neuilly-sur-Seine (92200) and whose unique registration number is 515
061 141 at the Companies and Commerce Registry (registre du commerce et des
sociétés) of Nanterre, represented by Mr. Patrick LUCAS, in his capacity as
president, duly authorised for the purposes of this agreement,       SOLEIL
being referred to in this agreement as the “Company”,

OF THE ONE PART,
AND

(2)   FUND (FCPR) ASTORG IV, a fund (fonds commun de placement à risques),
represented by its trust company Astorg Partners, a company having a share
capital of 675,000 euro and whose registered office is located at 68, rue du
Faubourg Saint Honoré — Paris (75008) and whose unique registration number is
419 838 545 at the Companies and Commerce Registry (registre du commerce et des
sociétés) of Paris (“Astorg Partners”), represented by Mr. Xavier MORENO, duly
authorised for the purposes of this agreement,   (3)   FINANCIERE MUSCARIS IV, a
company having a share capital of 37,000 euro, whose registered office is
located at 68, rue du Faubourg Saint Honoré — Paris (75008) and whose unique
registration number is 501 614 523 at the Companies and Commerce Registry
(registre du commerce et des sociétés) of Paris (“Teamco”), represented by
Mr. Xavier MORENO, duly authorised for the purposes of this agreement,   (4)  
FINANCIERE NATELPAU, a société anonyme organized under the laws of Luxembourg
having a share capital of 24,000 euro, whose registered office is located at 1,
rue des Glacis — Luxembourg (L-1628), and whose unique registration number is B
148 397 at the Companies and Commerce Registry (registre du commerce et des
sociétés) of Luxembourg, represented by Mr. Emmanuel GRAS, duly authorised for
the purposes of this agreement,   (5)   MAERA, a société anonyme governed by the
laws of Luxembourg, having a share capital of 4.606.093 euro and whose
registered office is located at 63-65, rue de Merl — Luxembourg (L-2146) and
whose unique registration number is 132 353 the Companies and Commerce Registry
of Luxembourg, represented by Mr. Patrick LAMBERT, duly authorised for the
purposes of this agreement,   (6)   SIMON MINCO EURL, a enterprise
unipersonnelle à responsabilité limitée organized under the laws of France,
having a share capital of 1,000 euro, whose registered office is located at
6bis, rue Jean Nicolas Collignon — Metz (57000) and whose unique registration
number is TI 518 569 843 at the Companies and Commerce Registry (registre du
commerce et des sociétés) of Metz, represented by Mr. Pierre SIMON, duly
authorised for the purposes of this agreement,   (7)   PRPHI EURL, a enterprise
unipersonnelle à responsabilité limitée organized under the laws of France,
having a share capital of 2,734,110 euro whose registered office is located at
13, rue du Tour des Portes — Lorient (53100) and whose unique registration
number is 493 791 701 RCS Lorient, represented by Mr. Philippe ROUAULT, duly
authorised for the purposes of this agreement,       ASTORG IV, TEAMCO,
FINANCIERE NATELPAU, MAERA, SIMON MINCO EURL and PRPHI EURL together being
referred to in this agreement as the “Subscribers by Cash Contribution”,

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(8)   WILLIS EUROPE BV, a limited liability company incorporated under the laws
of The Netherlands having a share capital of 68,067,000 euro, whose registered
office is located at 51, Marten Messweg, Rotterdam (3068 AV), The Netherlands
and whose correspondence address is 51, Lime Street — London (EC3M 7DQ), United
Kingdom, represented by Sarah TURVILL, duly authorised for purposes of this
agreement,       WILLIS EUROPE BV being referred to in this agreement as
“WILLIS”,   (9)   LUCASLUX, a société à responsabilité limitée organized under
the laws of Luxembourg having a share capital of 60,617,653 euro, whose
registered office is located at 145 rue du Kiem in Strassen (L-8030), Luxembourg
and whose unique registration number is B149762 at the Companies and Commerce
Registry (registre du commerce et des sociétés) of Luxembourg, represented by
Mr. Patrick LUCAS, duly authorised for the purposes of this agreement,      
WILLIS and LUCASLUX together being referred to in this agreement as the
“Subscribers by Contribution in Kind”,       The Subscribers by Cash
Contribution and the Subscribers by Contribution in Kind together being referred
to in this agreement as the “Subscribers”, acting severally but not jointly
(conjointement et non solidairement),

OF THE OTHER PART,
The Company, the Subscribers and all Holders (as such term is defined below) are
referred to in this agreement together as the “Parties” and each as a “Party”.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



BACKGROUND :

(A)   The purpose of this issue contract (the “Issue Contract”) is to define the
terms and conditions of issue, repayment and conversion of 164,803,533 bonds
each of 1 euro nominal value, convertible into shares in the Company and
representing a subordinated bond debt of a sum of 164,803,533 euro (the
“Subordinated CB”), the issue of which was determined today by the shareholders
of the Company and reserved for the benefit of the Subscribers in accordance
with the allocation set out in Appendix 1.   (B)   The Subordinated CB are
governed by articles L. 228-91 et seq. of the French Commercial Code.   (C)   It
is agreed that all of the Subordinated CB are subject to Pledges of the Share
Accounts granted by the Subscribers on the terms of the Financing Contracts
(capitalised terms used in this paragraph and which are not defined in the Issue
Contract having the meaning given to them in the by-laws of the Company).



 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



IT IS THEREFORE AGREED THAT :

1   SUBSCRIPTION FOR THE SUBORDINATED CB   1.1   Terms of Subscription   1.1.1  
Allocation       The 164,803,533 Subordinated CB are issued in consideration
either of a cash contribution, or of a contribution in kind, according to the
allocation appearing at Appendix 1 of this agreement, which shows, for each
Subscriber, the number of Subordinated CB issued in respect of a cash
contribution and/or a contribution in kind.   1.1.2   Subordinated CB issued in
consideration for cash contributions       74,064,533 Subordinated CB will be
subscribed for in cash by release of all of their subscription prices in the
conditions set out in the collective decisions of the shareholders of the
Company of today’s date.       The subscriptions will be held at the Company’s
registered office for a period of 14 days from the date of this agreement and it
is anticipated that the subscription period will be concluded once there has
been a full take up.       The exercise of the rights of subscription will be
evidenced by returning the subscription form to the Company.       The payments
corresponding to the cash subscriptions will be paid into the bank account
opened in the name of the Company for this purpose.   1.1.3   Subordinated CB
issued in consideration for contributions in kind       90,739,000 Subordinated
CB will be issued in payment for a contribution in kind of shares in the company
GRAS SAVOYE & CIE, a company having a share capital of 1,462,860 euro, whose
registered office is located at 2, rue Ancelle in Neuilly-sur-Seine (92200),
registered at the Companies and Commerce Registry (register du commerce et des
sociétés) of Nanterre under number 457 509 867 (“GS & CIE”) to be made today by
the Subscribers by Contribution in Kind in favour of the Company in accordance
with the agreement for contribution of shares in GS & CIE paid for in shares and
in bonds convertible into shares in the Company completed on December 9, 2009
between, in particular, the Company and the Subscribers by Contribution in Kind.
  1.2   Issue price       The Subordinated CB will be issued at a nominal value,
at a unit price of 1 euro.   2   CHARACTERISTICS OF THE SUBORDINATED CB       In
accordance with the provisions of article L. 213-5 of the French Monetary and
Financial Code, each Subordinated CB will entitle its holder to the same rights.
  2.1   Number and nominal value of the Subordinated CB       This bond debt of
a nominal value of 164,803,533 euro is accounted for by 164,803,533 bonds each
of a nominal value of 1 euro, convertible into shares in the Company in
accordance with article L.228-91 of the French Commercial Code and in the
conditions set out in article 4 below.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2.2   Form of the bonds       The Subordinated CB will be created exclusively in
a registered form. Ownership will arise from the registration of the
Subordinated CB in the Company’s registers of the name of the holder or holders
of the Subordinated CB (each holder of a Subordinated CB being referred to as a
“Holder” and together as “Holders”).   2.3   Holding       Enjoyment rights
attached to the Subordinated CB will arise from the date of their issue.   2.4  
Transfer of the Subordinated CB       The Subordinated CB will be negotiable
instruments and freely transferable from their registration in the register,
subject to the restrictions imposed by the Company’s by-laws (the “By-Laws”) and
by the agreement between the shareholders and the holders of securities drafted
in English and called “Shareholders’ Agreement with respect to Soleil” signed
today between, in particular, the shareholders and the holders of securities in
the Company and to which the Parties are also signatories (the “Agreement”), as
the same is in force at the time of the transfer. It is agreed that the By-Laws
and the Agreement contain provisions submitting the Transfer of Securities
(these terms having the meanings given respectively to “Transfer” and to
“Securities” in the Agreement, the Subordinated CB belonging to the Securities
in this context) to certain conditions without which the Transfer will be void.
As such, except for Transfers between 1A Shareholders, a 1A Shareholder and any
of its Affiliates, 1B Shareholders, or a 1B Shareholder and any of its
Affiliates, and except for Transfers resulting from the Completion of the
Pledges of the Share Accounts (this term having the meaning given to it in the
By-Laws) and for subsequent Transfers of Securities acquired by the
beneficiaries of the Pledges of the Share Accounts, a selling Holder shall
always sell simultaneously to the purchaser of his Subordinated CB an equivalent
proportion of the Securities of the other categories which the selling Holder
holds, so that the proportion of all the Securities of such Holder which the
Securities of each category held by such Holder prior to the Transfer represent
remains the same after completion of such Transfer (terms used with a capital
letter and not defined herein having the meaning ascribed to them in the
By-laws). These conditions are enforceable as of law against any person planning
to become a transferee or beneficiary of a Transfer of Subordinated CB, the
Transfer automatically leading to the accession and submission to the By-Laws of
the new Holder of the Subordinated CB.       The Transfer of Subordinated CB is
in addition subject to (a) the accession of the new Holder (i) to this Issue
Contract in accordance with the conditions set out in the following paragraph,
(ii) to the Intercreditor Agreement (as such term is defined in article 7 below)
by application of the relevant provisions of that document (iii) to the
Agreement (b) to the obligation to credit the Subordinated CB to a pledged
account under the Pledge of the Share Account and (c) to any other contractual
undertaking which may have been signed by the transferring Holder in connection
with his holding of the Subordinated CB.       Every Transfer will lead to the
automatic accession to all the conditions of issue (including the Issue
Contract) and the transfer of all rights and obligations attached to each
Subordinated CB, which the Parties accept.       The Transfer of the
Subordinated CB will be effected, with respect to the Company and third parties,
by registration thereof in the Company’s registers in accordance with the
provisions provided in such respect herein.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



2.5   Duration of the loan       The repayment date for the loan is the 20th
anniversary date of the loan’s issue, ie. December 17, 2029 (the “Repayment
Date”), on which date the Subordinated CB will be fully repaid in accordance
with the conditions set out in article 3 below, subject to early repayment or
early conversion in accordance with, respectively, articles 3.2 and 4 below.  
2.6   Annual interest on the Subordinated CB       The principal amount of each
Subordinated CB not converted or repaid (increased by capitalised interest in
accordance with the second paragraph of this article) will attract annual
interest at the rate of 10% from the date of subscription for the Subordinated
CB (inclusive) until the date of repayment or conversion of the Subordinated CB
(inclusive).       Expired interest will be capitalised annually on the
anniversary date of the issue (capitalised interest and accrued non-capitalised
interest being referred to in this agreement as “Interest”).       In the case
of early repayment or early conversion, Interest will be calculated on the basis
of the number of full days from the last issue’s anniversary date, and, in case
of a partial repayment or conversion, Interest will be paid prorata on the part
of the bond debt repaid or converted with respect to the principal amount
remaining payable.   2.7   Payment of Interest       Subject to the provisions
of article 7 (Rank and subordination of the Subordinated CB), Interest will be
paid in cash (i) on the date of conversion of all of the Subordinated CB,
(ii) on the date or early repayment or (iii) on the Repayment Date.   2.8  
Taxes       There will only be deducted from the payment of Interest and
repayment of the Subordinated CB taxes or deductions at source which the law
requires or would require to be paid by the Holders.   3   REPAYMENT OF THE
SUBORDINATED CB   3.1   Repayment at the Repayment Date       Repayment of any
of the Subordinated CB which were not subject to early conversion will be made
in full, at the nominal value with accrued Interest, on the Repayment Date.  
3.2   Early repayment       In addition, the Company may at any time and without
penalty :

  (i)   in the event of a Change of Control (this term having the meaning given
to “Change of Control” in article 12.1(c) of the Senior Credit Agreement, as
such term is defined in the By-Laws), but on condition that (x) it relates to
one of the events of Change of Control set out in paragraphs (i) to (vi) of such
article 12.1(c) and (y) the Banks (this term having the meaning given to it in
the By-Laws) not having first waived the benefit of their right to repayment
arising from the occurrence of an event of a Change of Control and (z) the
occurrence of an event of Change of Control does not result from the exercise by
the Banks of the Pledges of the Share Accounts, or     (ii)   by giving 3 days
notice from the Completion Date of the Pledges of the Share Accounts (as such
term is defined in the By-Laws),

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



          repay pari passu to the Holders the Subordinated CB which have not
been converted in full or in part, and in the latter case by repaying to each
Holder the same proportion of the Subordinated CB, unless a different allocation
has been agreed between the relevant Holders, at the nominal value with accrued
Interest.   3.3   Method of repayment       Repayments will be undertaken by
direct bank wire from the Company to the Holders or by any other method agreed
between the Company and the Holders, without the Holders needing to make any
demand for payment.   3.4   No set off       The Company is expressly prohibited
from making any set off between the debts which it owes in respect of the
Subordinated CB (principal and Interest) and all debts which may have from a
Holder, without the express prior agreement of the relevant Holder.       The
Company is also prohibited from making a payment under the Issue Contract
subject to any condition, claim, exception or counterclaim.   3.5   No guarantee
      The Subordinated CB will be non-guaranteed securities in the Company.   4
  CONVERSION OF THE SUBORDINATED CB INTO SHARES       It is agreed that the
decision to issue the Subordinated CB carries, in accordance with article L.
225-132 of the French Commercial Code, a release by the Company’s shareholders
of their preferential right of subscription for shares in the Company which may
be issued as a result of the conversion of the Subordinated CB.   4.1  
Conversion events   4.1.1   Optional conversion       The Holders will have the
option to convert their Subordinated CB into shares in the 30 days prior to the
Repayment Date, it being agreed that, if a Holder exercises its option to
convert its Subordinated CB during this period, all of the Subordinated CB will
automatically and as a matter of law be converted into shares.       Requests
for conversion will be notified to the registered office of the Company. In
support of their conversion request, the Holders must complete a subscription
form.       The new shares will be issued on the date of receipt of the
notification of conversion accompanied by the subscription form. The new shares
issued on the conversion of the Subordinated CB will be released by set off of
the principal amount of the compulsory debt of the Holders of the Subordinated
CB.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



4.1.2   Compulsory conversion       The provisions of this article 4.1.2 will
not apply from the Completion Date of the Pledges of the Share Accounts.      
All or part of the Subordinated CB will be automatically converted and as a
matter of law into shares immediately before the occurrence of one of the
following events (terms used with a capital letter hereafter shall have the
meaning ascribed to them in the By-Laws) :

  (i)   Refinancing of all or part of the Subordinated CB, it being agreed
(x) that only the Subordinated CB which have been refinanced will be converted
into Shares and (y) that immediately after the conversion of the refinanced
Subordinated CB, the Company will reduce its share capital by the amounts
received by it in the context of the Refinancing reduced by interest paid in
respect of the refinanced Subordinated CB and that the amounts resulting from
the reduction of share capital following the conversion of the refinanced
Subordinated CB will be divided between the shareholders who have converted
their refinanced Subordinated CB by applying the provisions of paragraph 6 of
the By-Laws ;     (ii)   Sale leading to the application of the Distribution
Fundamentals (la Clé de Répartition), i.e in the event of a Full Sale or a
Significant Partial Sale in case of exercise by the group of 1B Shareholders of
their Proportional Tag Along Right, it being agreed that in such case, only the
Subordinated CB involved in the Sale will be converted into Shares ;     (iii)  
IPO (Introduction) ;     (iv)   Merger ; and     (v)   more generally, any event
leading to the application of the Distribution Fundamentals (la Clé de
Répartition), except the distribution of dividends,

    it being agreed that at the time of a compulsory conversion, all of the
Subordinated CB will be converted except in the case of the occurrence of the
events referred to in paragraphs (i) and (ii) above, where the particular rules
specified in those paragraphs will apply.       In case of early conversion of
the Subordinated CB, the president of the supervisory board of the Company will
have all of the powers to complete, directly or through an agent, all of the
acts and formalities to complete the conversion of the Subordinated CB pursuant
to this article, and, in particular, to undertake (i) the inscriptions in the
share transfer register and the shareholders’ accounts of the Company and
(ii) any modification of the By-Laws in relation to the increase of the
Company’s share capital.   4.2   Parity of conversion       The Subordinated CB
will be convertible into new shares in the Company at the rate of 1 share of 1
euro nominal value entirely released for 1 Subordinated CB of 1 euro nominal
value presented for conversion.   4.3   Category of shares subscribed on
conversion of the Subordinated CB       In the event of conversion before the
Completion Date of the Pledges of the Share Accounts, the shares subscribed by a
Holder on conversion of the Subordinated CB will be shares belonging to the same
category as the shares held by the Holder or its Affiliates (as such term is
defined in the By-Laws) on the date of conversion of the Subordinated CB in
accordance with article 9.2.5(b) of the By-Laws. In the event of conversion from
the Completion Date of the Pledges of the Share

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    Accounts, the shares subscribed by a Holder on conversion of the
Subordinated CB will be 1A Shares.   4.4   Enjoyment date of the new shares    
  Enjoyment rights in the new shares created at the time of the conversion will
take effect from the date of their issue. Therefore, from their creation, they
will be completely assimilated with the former shares of the same category and
will benefit from the same rights and be subject to the same provisions of the
By-Laws and to company decisions.       They will not benefit from dividends
which have been declared prior to the date of their issue, but will benefit from
dividends which are declared after this date.   4.5   Rules for fractions of
shares which could result from the conversion rules for the Subordinated CB    
  Every Holder opting for the conversion will obtain a number of shares
calculated as follows :

  •   either the whole number of new shares immediately below the fraction ; in
this case, the Holder will be paid in cash an amount equal to the product of the
fraction of the new share being created less the value of the new share
calculated on the basis of the share capital as stated in the accounts produced
by the competent body of the Company and certified by the Company’s auditors ;  
  •   or the whole number of new shares immediately above the fraction, on the
condition that the Holder pays to the Company a sum equal to the value of the
fraction of the new additional share so requested, calculated on the basis set
out in the preceding paragraph.

5   PROVISIONS INTENDED TO RE-ESTABLISH OR PROTECT THE RIGHTS ATTACHED TO THE
BONDS IN CASE OF FINANCIAL OR SECURITIES DEALINGS       The Holders will benefit
from the protections reserved by law and regulations for this category of
security giving access to share capital. In the case of dealings with the share
capital or the Securities of the Company and in particular in case of
modification of the rights attached to the shares which may be subscribed by
conversion, distribution or incorporation of reserves, reduction of capital,
motivated by losses or otherwise, of merger or of splitting, the Company must
warn the Holders and provide them with the same information as its shareholders.
      Subject to the powers expressly reserved by law to general assemblies of
shareholders and Holders, the president of the supervisory board of the Company
will be authorised to take any measure in relation to the protection and the
adjustment of the rights of the Holders, as such are prescribed by law and
regulations and in particular by articles L. 228-98 and L. 228-99 of the French
Commercial Code.   6   REPRESENTATION OF THE HOLDERS   6.1   Holders’ Body      
In accordance with the provisions of articles L. 228-46 and L. 228-103 of the
French Commercial Code, the Holders will be grouped together in one body to
protect their common interests. General meetings of the Holders will take place
at the registered office or at any other place in mainland France.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    However, if all of Subordinated CB are held by the same person, he shall
exercise the powers given to the body and the meeting of the Holders by law and
by the Issue Contract.   6.2   Representative of the body       The body will
elect one or more representatives, at the discretion of the Company’s president.
The representative(s) of the body will undertake their duties in accordance with
the applicable legal and regulatory provisions.       The representative(s) of
the body will not receive any compensation. However, the representative(s) of
the body will have the right to repayment of reasonable costs incurred in the
exercise of its duties, on presentation of evidence of having incurred the same.
  6.3   Assimilation of new Subordinated CB       Should the Company
subsequently issue new convertible bonds having the same rights and being
entirely assimilable with the Subordinated CB, notably in respect of the nominal
value, interest, the repayment date, the repayment conditions and the conversion
conditions, it may combine, for all of the bonds, the applicable legal regime,
in which case all the bonds will be governed by the Issue Contract and all of
the holders will be grouped into one body.   7   RANK AND SUBORDINATION OF
SUBORDINATED CB       Payment of all sums due or to be due, whether of
principal, interest or other amounts, in respect of the Subordinated CB
(including early repayments) will only be effected in accordance with the
provisions of the Financing Contracts (this term having the meaning given to it
in the By-Laws), and in particular in accordance with the provisions of the
intercreditor agreement in the English language called the “Intercreditor
Agreement “and entered into today between, inter alia, the Banks, the Hedge
Providers (this term having the meaning given to it in the Financing Contracts),
the Company, the shareholders of the Company, the holders of Securities in the
Company and the Subscribers and to which all Holders must accede, from the date
of this agreement or the date of acquisition of one or more Subordinated CB for
those Holders who are not Subscribers (the “Intercreditor Agreement”).      
Without prejudice to the foregoing, (i) for so long as no Completion of the
Pledges of the Share Accounts (as such term is defined in the By-Laws) has taken
place, the payment of any amount due in principal or other, under the
Subordinated CB (including, any early repayment) shall only be made subject to
(i) the prior payment of any other debt owed or to be owed, as the case may be,
by the Company and (ii) from the Completion Date of the Pledges of the Share
Accounts, the payment of all sums due or to be due in principal, or other
(including early repayments) under the Subordinated CB held by the beneficiaries
of the Pledges of the Share Accounts who have enforced their pledges will be
prioritised with respect to all sums due by the Company in respect of the CB (as
such term is defined in the By-Laws), in each case in accordance with the terms
and conditions of the Intercreditor Agreement.   8   MISCELLANEOUS   8.1  
Modification of the corporate form or of the corporate purpose of the Company —
Modification of the rules for distribution of profits — Repayment of the share
capital       The Company may (i) modify its form or its purpose, (ii) modify
the rules for distribution of profits or (iii) repay its share capital, subject
to the approval of the general meeting of the Holders acting on the decision of
a majority of 19/20th.

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    By way of exception to the foregoing paragraph, the Parties agree that
(i) the decisions adopted on the date hereof following the completion of the
issuance of the Subordinated CB by the sole shareholder or the group of
shareholders shall not be subject to the agreement of the general meeting of the
Holders and (ii) no authorisation of the general assembly of Holders will be
necessary to changes to the rules for distribution of profits since these
changes are already provided for in the By-Laws.   8.2   Compulsory effect —
Duration       The Holders, having subscribed for the Subordinated CB or having
subsequently acquired them, in any manner whatsoever, are automatically bound by
the provisions of the Issue Contract, by sole reason of such subscription or
acquisition.       The Holders are in addition obliged to respect all the
conditions and provisions of the Issue Contract.       The Issue Contract will
enter into effect on the date of effective subscription of the Subordinated CB
and will end on the date upon which all of the Subordinated CB have been repaid
(principal and Interest) or converted or upon which it has been terminated. In
addition, the Issue Contract will cease to bind any Holder on the date upon
which that Holder transfers all of its Subordinated CB or in the case its
Subordinated CB are void.   8.3   Amendments to the Issue Contract       The
Issue Contract may be amended with the consent of all of the shareholders of the
Company in accordance with the conditions set out in the By-Laws, subject to
(i) agreement of the general meeting of the Holders acting on the decision of a
majority of 19/20th.   8.4   Notices       All communications or notices
hereunder will only be effective if sent by registered post (lettre recommandée
avec demande d’avis de réception) or if delivered by hand (lettre remise en
mains propres contre décharge), to the address and for the attention of the
recipient.       Communications or notices will be considered to have been
received on the date stamped on the receipt by the recipient if delivered by
hand, or on the date of first presentation for delivery of the registered
letter.       For the purposes of this article, the addresses of the Parties are
those indicated on the [first page] of the Issue Contract or in the accession
agreement. Every Holder must immediately notify by letter sent by registered
post the Company of its change of address. Every notification sent by the
Company to the former address will be valid until receipt by the Company of the
notification of change of address.   8.5   Applicable law and jurisdiction      
The Issue Contract is governed by French law. All disputes relating to its
interpretation or execution will be determined by the competent tribunals of the
Paris Court of Appeal.

Made in Paris, in 9 original copies
[SIGNATURES ON THE FINAL PAGE]

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



APPENDIX 1
Allocation of the Subordinated CB

                  Subscribers by Cash Contribution   SUBORDINATED CB     Number
  Subscription Amount
ASTORG IV FCPR
    53,836,150       53,836,150  
FINANCIERE MUSCARIS IV
    538,361       538,361  
FINANCIERE NATELPAU
    18,010,022       18,010,022  
MAERA
    600,000       600,000  
SIMON MINCO EURL
    900,000       900,000  
PRPHI EURL
    180,000       180,000  
 
               
Subtotal
    74,064,533       74,064,533  
 
               

                  Subscribers by Contribution in Kind   SUBORDINATED CB    
Number   Subscription Amount
WILLIS
    54,374,511       54,374,511  
LUCASLUX
    36,364,489       36,364,489  
 
               
Subtotal
    90,739,000       90,739,000  
 
               
TOTAL SUBSCRIBERS
    164,803,533       164,803,533  
 
               

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



SIGNATURES
SOLEIL
Represented by Mr. Patrick LUCAS
ASTORG IV FCPR
Represented by Astorg Partners
itself represented by Mr. Xavier MORENO
FINANCIERE MUSCARIS IV
Represented by Mr. Xavier MORENO
FINANCIERE NATELPAU
Represented by Emmanuel GRAS
MAERA
Represented by Mr. Patrick LAMBERT
SIMON MINCO EURL
Represented by Mr. Pierre SIMON
PRPHI EURL
Represented by Mr. Philippe ROUAULT
WILLIS EUROPE BV
Represented by Mrs Sarah TURVILL
LUCASLUX
Represented by Mr. Patrick LUCAS

 